Exhibit 10.2

Execution Copy

--------------------------------------------------------------------------------

364-DAY
CREDIT AGREEMENT

DATED AS OF

MAY 13, 2004

AMONG

BLACK HILLS CORPORATION,
as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,

ABN AMRO BANK N.V.,
as Administrative Agent,

UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent,

BANK OF MONTREAL dba “HARRIS NESBITT”,
as Co-Syndication Agent,

U.S.BANK, NATIONAL ASSOCIATION,
as Documentation Agent

and

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(This Table of Contents is not part of the Agreement)

PAGE

--------------------------------------------------------------------------------


SECTION 1     DEFINITIONS; INTERPRETATION      1            Section 1.1  
Definitions    1            Section 1.2   Interpretation    14   SECTION 2   THE
CREDITS    15            Section 2.1   The Revolving Loan Commitment    15  
         Section 2.2   (Intentionally Omitted)    15            Section 2.3  
Applicable Interest Rates. (a) Base Rate Loans    15            Section 2.4  
Minimum Borrowing Amounts    17            Section 2.5  
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans  
 17            Section 2.6   Interest Periods    19            Section 2.7  
Maturity of Loans    19            Section 2.8   Prepayments    20  
         Section 2.9   Default Rate    20            Section 2.10   The Notes  
 21            Section 2.11   Funding Indemnity    21            Section 2.12  
Commitments    22   SECTION 3   FEES    22            Section 3.1   Fees    22  
SECTION 4   PLACE AND APPLICATION OF PAYMENTS    23            Section 4.1  
Place and Application of Payments    23   SECTION 5   REPRESENTATIONS AND
WARRANTIES    23            Section 5.1   Corporate Organization and Authority  
 24            Section 5.2   Subsidiaries    24            Section 5.3  
Corporate Authority and Validity of Obligations    24            Section 5.4  
Financial Statements    24            Section 5.5   No Litigation; No Labor
Controversies    25            Section 5.6   Taxes    25            Section
5.7   Approvals    25            Section 5.8   ERISA    25            Section
5.9   Government Regulation    26            Section 5.10   Margin Stock; Use of
Proceeds    26            Section 5.11   Licenses and Authorizations; Compliance
with Laws    26            Section 5.12   Ownership of Property; Liens    27  
         Section 5.13   No Burdensome Restrictions; Compliance with Agreements  
 27            Section 5.14   Full Disclosure    27            Section 5.15  
Solvency    27   SECTION 6   CONDITIONS PRECEDENT    27            Section 6.1  
Initial Credit Event    27            Section 6.2   All Credit Events    28  

i

--------------------------------------------------------------------------------

SECTION 7   COVENANTS    29            Section 7.1   Corporate Existence;
Subsidiaries    29            Section 7.2     Maintenance      29  
         Section 7.3   Taxes    29            Section 7.4   ERISA    29  
         Section 7.5   Insurance    30            Section 7.6   Financial
Reports and Other Information    30            Section 7.7   Bank Inspection
Rights    32            Section 7.8   Conduct of Business    32  
         Section 7.9   Liens    32            Section 7.10   Use of Proceeds;
Regulation U    34            Section 7.11   Sales and Leasebacks    35  
         Section 7.12   Mergers, Consolidations and Sales of Assets    35  
         Section 7.13   Use of Property and Facilities; Environmental and Health
and Safety Laws    36            Section 7.14   Investments, Acquisitions,
Loans, Advances and Guaranties    36            Section 7.15   Restrictions on
Indebtedness    39            Section 7.16   Consolidated Net Worth    40  
         Section 7.17   Recourse Leverage Ratio    40            Section 7.18  
Fixed Charge Coverage Ratio    40            Section 7.19   Dividends and Other
Shareholder Distributions    41            Section 7.20   No Negative Pledge  
 41            Section 7.21   Transactions with Affiliates    41  
         Section 7.22   Compliance with Laws    41            Section 7.23  
Pari-Passu    42            Section 7.24   Certain Subsidiaries    42  
         Section 7.25   Ratings    42            Section 7.26   PUHCA    42  
SECTION 8   EVENTS OF DEFAULT AND REMEDIES    42            Section 8.1   Events
of Default    42            Section 8.2   Non-Bankruptcy Defaults    44  
         Section 8.3   Bankruptcy Defaults    44            Section 8.4  
(Intentionally Omitted)    44            Section 8.5   Expenses    44   SECTION
9   CHANGE IN CIRCUMSTANCES    44            Section 9.1   Change of Law    44  
         Section 9.2   Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    45            Section 9.3   Increased Cost and Reduced
Return    45            Section 9.4   Lending Offices    47            Section
9.5   Discretion of Bank as to Manner of Funding    47   SECTION 10   THE
AGENT    47            Section 10.1   Appointment and Authorization of
Administrative Agent    47            Section 10.2   Administrative Agent and
its Affiliates    47            Section 10.3   Action by Administrative Agent  
 47  

ii

--------------------------------------------------------------------------------

         Section 10.4   Consultation with Experts    48            Section
10.5   Liability of Administrative Agent; Credit Decision    48  
         Section 10.6   Indemnity    49            Section 10.7   Resignation of
Administrative Agent and Successor Administrative Agent    49   SECTION 11    
MISCELLANEOUS      49            Section 11.1   Withholding Taxes    49  
         Section 11.2   No Waiver of Rights    50            Section 11.3  
Non-Business Day    51            Section 11.4   Documentary Taxes    51  
         Section 11.5   Survival of Representations    51            Section
11.6   Survival of Indemnities    51            Section 11.7   Set-Off    51  
         Section 11.8   Notices    52            Section 11.9   Counterparts  
 53            Section 11.10   Successors and Assigns    53            Section
11.11   Amendments    56            Section 11.12   Headings    57  
         Section 11.13   Legal Fees, Other Costs and Indemnification    57  
         Section 11.14   Entire Agreement    57            Section 11.15  
Construction    57            Section 11.16   Governing Law    57  
         Section 11.17   SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL    58
           Section 11.18   Replacement of Bank    58            Section 11.19  
Confidentiality    59            Section 11.20   Rights and Liabilities of
Documentation Agent and Syndication Agents    59            Section 11.21  
Severability of Provisions    60            Section 11.22   Termination of
Existing Credit Agreement    60  

iii

--------------------------------------------------------------------------------

EXHIBITS

    A    -    Form of Note
    B    -    Form of Compliance Certificate
    C    -    Form of Assignment and Assumption Agreement


SCHEDULES

    SCHEDULE  1           Pricing Grid


    SCHEDULE 4           Administrative Agent Notice and Payment Info


    SCHEDULE 5.2        Schedule of Existing Subsidiaries


    SCHEDULE 5.5        Litigation and Labor Controversies


    SCHEDULE 5.11       Environmental Matters


    SCHEDULE 7.9         Existing Liens


    SCHEDULE 7.14       Existing Investments


    SCHEDULE 7.15(a)   Marketing Subsidiary Indebtedness


    SCHEDULE 7.15(b)   Existing Secured Indebtedness


    SCHEDULE 7.19        Restrictions on Distributions and Existing Negative
Pledges


iv

--------------------------------------------------------------------------------


364-DAY CREDIT AGREEMENT

        364-DAY CREDIT AGREEMENT, dated as of May 13, 2004 among Black Hills
Corporation, a South Dakota corporation (“Borrower”), the financial institutions
from time to time party hereto (each a “Bank,” and collectively the “Banks”),
U.S. Bank, National Association and The Bank of Nova Scotia, in their capacity
as documentation agents for the Banks hereunder (in such capacity,
“Documentation Agents”), Union Bank of California, N.A. and Bank of Montreal dba
“Harris Nesbitt”, in their capacity as syndication agents for the Banks
hereunder (in such capacity, “Syndication Agents”) and ABN AMRO Bank N.V. in its
capacity as agent for the Banks hereunder (in such capacity, the “Administrative
Agent”).


WITNESSETH THAT:

        WHEREAS, the Borrower desires to obtain the several commitments of the
Banks to make available a revolving credit for loans (the “Revolving Credit”),
as described herein; and

        WHEREAS, the Banks are willing to extend such commitments subject to all
of the terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.

        NOW, THEREFORE, in consideration of the recitals set forth above and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

        SECTION 1    DEFINITIONS; INTERPRETATION.

        Section 1.1     Definitions. The following terms when used herein have
the following meanings:

        “Account” is defined in Section 8.4(b) hereof.

        “Adjusted Consolidated EBITDA” means, for any period, (A) Consolidated
EBITDA less (B) Restricted Earnings.

        “Adjusted LIBOR” is defined in Section 2.3(b) hereof.

        “Administrative Questionnaire” means an administrative questionnaire in
a form supplied by the Administrative Agent.

        “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person will be deemed to control such corporation or other Person; and
(ii) each director and executive officer of Borrower or any Subsidiary of
Borrower shall be deemed an Affiliate of Borrower and each of its Subsidiaries.

--------------------------------------------------------------------------------

        “Administrative Agent” is defined in the first paragraph of this
Agreement and includes any successor Administrative Agent pursuant to Section
10.7 hereof.

        “Agreement” means this Credit Agreement, including all Exhibits and
Schedules hereto, as it may be amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

        “Applicable Margin” means, at any time (i) with respect to Base Rate
Loans, the Base Rate Margin and (ii) with respect to Eurodollar Loans, the
Eurodollar Margin.

         “Applicable Telerate Page” is defined in Section 2.3(b) hereof.

        “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.

        “Arrangers” means, collectively, ABN AMRO Bank N.V., Union Bank of
California, N.A., and U.S. Bank, National Association.

        “Assignment and Assumption” means an assignment and assumption entered
into by a Bank and an Eligible Assignee (with the consent of any party whose
consent is required by the terms hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

        “Authorized Representative” means those persons shown on the list of
officers provided by Borrower pursuant to Section 6.1(e) hereof, or on any
updated such list provided by Borrower to the Administrative Agent, or any
further or different officer of Borrower so named by any Authorized
Representative of Borrower in a written notice to the Administrative Agent.

        “Bank” and “Banks” are defined in the first paragraph of this Agreement.

        “Base Rate” is defined in Section 2.3(a) hereof.

        “Base Rate Loan” means a Loan bearing interest prior to maturity at a
rate specified in Section 2.3(a) hereof.

        “Base Rate Margin” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “BHP” means Black Hills Power, Inc., a South Dakota corporation.

        “Borrower” is defined in the first paragraph of this Agreement.

2

--------------------------------------------------------------------------------

        “Borrowing” means the total of Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type by the Banks on a single date and for a single Interest Period.
Borrowings of Loans are made by and maintained ratably for each of the Banks
according to their Percentages. A Borrowing is “advanced” on the day Banks
advance funds comprising such Borrowing to Borrower, is “continued” on the date
a new Interest Period for the same type of Loans commences for such Borrowing
and is “converted” when such Borrowing is changed from one type of Loan to the
other, all as requested by Borrower pursuant to Section 2.5(a).

        “Business Day” means any day other than a Saturday or Sunday on which
Banks are not authorized or required to close in New York, New York, Chicago,
Illinois or Rapid City, South Dakota and, if the applicable Business Day relates
to the borrowing or payment of a Eurodollar Loan, on which banks are dealing in
U.S. Dollars in the interbank market in London, England.

        “Capital” means, as of any date of determination thereof, without
duplication, the sum of (A) Consolidated Net Worth plus (B) all Recourse
Indebtedness (provided that for purposes of clause (B) of this definition, to
the extent otherwise included, Indebtedness of Marketing Subsidiaries in an
aggregate amount not to exceed the Marketing Subsidiary Indebtedness Limit
incurred under Marketing Subsidiary Excluded Credit Facilities shall not be
deemed to be Recourse Indebtedness).

        “Capital Lease” means at any date any lease of Property which, in
accordance with GAAP, would be required to be capitalized on the balance sheet
of the lessee.

        “Capitalized Lease Obligations” means, for any Person, the amount of
such Person’s liabilities under Capital Leases determined at any date in
accordance with GAAP.

        “Change of Control Event” means one or more of the following events:

    (a)       less than a majority of the members of the Board of Directors of
Borrower shall be persons who either (i) were serving as directors on the
Effective Date or (ii) were nominated as directors and approved by the vote of
the majority of the directors who are directors referred to in clause (i) above
or this clause (ii); or


    (b)       the stockholders of Borrower shall approve any plan or proposal
for the liquidation or dissolution of Borrower; or


    (c)       a Person or group of Persons acting in concert (other than the
direct or indirect beneficial owners of the Voting Stock of Borrower as of the
Effective Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of Voting Stock
of Borrower representing more than ten percent (10%) of the combined voting
power of the outstanding Voting Stock or other ownership interests for the
election of directors or shall have the right to elect a majority of the Board
of Directors of Borrower; or


    (d)       Except as permitted by Section 7.12, Borrower ceases at any time
to own one hundred percent (100%) of the Voting Stock and other equity interest
of any Material Subsidiary.


        “CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming
corporation.

3

--------------------------------------------------------------------------------

         “CLF&P Acquisition” means the acquisition of CLF&P by the Borrower.

         “CLF&P Indenture” means that certain Indenture of Mortgage and Deed of
Trust, dated March 1, 1948, between CLF&P and The United States National Bank of
Denver, as Trustee, together with all amendments and supplemental indentures
thereto, and the industrial revenue bonds issued in connection therewith.

         “Code” means the Internal Revenue Code of 1986, as amended.

        “Commitment”and “Commitments”are defined in Section 2.1 hereof.

        “Commitment Termination Date” means May 12, 2005.

        “Compliance Certificate”means a certificate in the form of Exhibit B
hereto.

        “Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

        “Consolidated EBITDA” means, for any period, for Borrower and its
Consolidated Subsidiaries on a consolidated basis, (A) the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) to the extent deducted in
arriving at Consolidated Net Income, net federal, state and local income taxes
in respect of such period, (iii) to the extent deducted in arriving at
Consolidated Net Income, Consolidated Interest Expense, (iv) to the extent
deducted in arriving at Consolidated Net Income, the amount charged for the
amortization of intangible assets, (v) to the extent deducted in arriving at
Consolidated Net Income, the amount charged for the depreciation of assets, and
(vi) to the extent deducted in arriving at Consolidated Net Income, losses on
sales of assets (excluding sales in the ordinary course of business) and other
extraordinary losses, less (B) the amount for such period of (i) to the extent
added in arriving at Consolidated Net Income, interest income arising from
traditional investment activities with banks, investments banks and other
financial institutions or relating to governmental or other marketable
securities, (ii) to the extent added in arriving at Consolidated Net Income,
gains on sales of assets (excluding sales in the ordinary course of business)
and other extraordinary gains, all as determined on a consolidated basis in
accordance with GAAP, (iii) any Maintenance Capital Expenditures made by the
Borrower or its Consolidated Subsidiaries in such period, (iv) without
duplication, any payments made by a Consolidated Subsidiary constituting a
repayment of principal Indebtedness (other than (x) the Obligations and (y)
repayments of principal made with the proceeds of a refinancing of such
Indebtedness otherwise permitted pursuant to this Agreement (it being understood
that the January, 2004 $45,000,000 prepayment under the Fountain Valley project
financing shall be regarded as a repayment of principal made with the proceeds
of a refinancing) or with respect to a reserve), and (v) without duplication,
any other mandatory payment made by a Consolidated Subsidiary in such period not
included as an expense or loss in calculating Consolidated Net Income.

        “Consolidated Fixed Charges” means, for any period and without
duplication the sum of (i) the aggregate amount of Consolidated Interest Expense
with respect to Recourse Indebtedness paid or scheduled to be paid for such
period, and (ii) the aggregate amount of all mandatory scheduled payments
(whether designated as payments or prepayments) and scheduled sinking fund
payments with respect to principal of any Recourse Indebtedness of the Borrower
or its Subsidiaries (including payments in the nature of principal under Capital
Leases).

4

--------------------------------------------------------------------------------

        “Consolidated Interest Expense” means, with reference to any period of
the Borrower and its Subsidiaries, the sum of (i) all interest charges
(including capitalized interest, imputed interest charges with respect to
Capitalized Lease Obligations and all amortization of debt discount and expense
and other deferred financing charges) of the Borrower and its Subsidiaries on a
consolidated basis for such period determined in accordance with GAAP, other
than interest charges relating to Non-Recourse Indebtedness, (ii) all commitment
or other fees payable in respect of the issuance of standby letters of credit or
other credit facilities for the account of the Borrower or its Subsidiaries, and
(iii) net costs/expenses incurred by the Borrower and its Subsidiaries under
Derivative Arrangements.

        “Consolidated Net Income” means, for any period of the Borrower and its
Consolidated Subsidiaries, the amount for such period of consolidated net income
(or net loss) of the Borrower and its Consolidated Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.

        “Consolidated Net Worth” means, as of any time the same is to be
determined, the total shareholders’ equity (including capital stock, additional
paid-in-capital and retained earnings after deducting treasury stock, but
excluding (to the extent otherwise included in calculating shareholders’
equity), minority interests in Subsidiaries) which would appear on the
consolidated balance sheet of Borrower determined on a consolidated basis in
accordance with GAAP.

        “Consolidated Subsidiary” means, as to any Person, each subsidiary of
such Person (whether now existing or hereafter created or acquired) the
financial statements of which shall be (or should have been) consolidated, with
the financial statements of such Person in accordance with GAAP, including
principles of consolidation.

         “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

        “Controlled Group” means all members of a controlled group of
corporations and all trades and businesses (whether or not incorporated) under
common control that, together with Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.

        “Credit Documents” means this Agreement, the Notes, the Fee Letter, and
all other documents executed in connection herewith or therewith.

        “Credit Event” means any Borrowing.

        “Default”means any event or condition the occurrence of which would,
with the passage of time or the giving of notice, or both, constitute an Event
of Default.

        “Derivative Arrangement” means any agreement (including any master
agreement and any agreement, whether or not in writing, relating to any single
transaction) that is an interest rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, forward foreign exchange agreement,
rate cap, collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing. “Derivative Arrangements”
shall include all such agreements or arrangements made or entered into at any
time, or in effect at any time, whether or not related to a Loan or L/C
Obligations.

5

--------------------------------------------------------------------------------

        “Derivative Obligations” means, with respect to any Person, all
liabilities of such Person under any Derivative Arrangement (including but not
limited to obligations and liabilities arising in connection with or as a result
of early or premature termination of a Derivative Arrangement, whether or not
occurring as a result of a default thereunder), absolute or contingent, now or
hereafter existing or incurred or due or to become due.

        “Documentation Agents” is defined in the first paragraph of this
Agreement.

        “Effective Date” means May 13, 2004.

        “Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Bank, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

        “Environmental and Health Laws” means any and all federal, state, local
and foreign statutes, laws, regulations, ordinances, judgments, permits and
other governmental rules or restrictions relating to human health, safety
(including without limitation occupational safety and health standards), or the
environment or to emissions, discharges or releases of pollutants, contaminants,
hazardous or toxic substances, wastes or any other controlled or regulated
substance into the environment, including without limitation ambient air,
surface water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous or toxic substances, wastes or
any other controlled or regulated substance or the clean-up or other remediation
thereof.

        “ERISA” is defined in Section 5.8 hereof.

        “Eurodollar Loan” means a Loan bearing interest prior to its maturity at
the rate specified in Section 2.3(b) hereof.

        “Eurodollar Margin” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.

        “Event of Default” means any of the events or circumstances specified in
Section 8.1 hereof.

6

--------------------------------------------------------------------------------

         “Facility Fee Rate” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to:

    (a)        the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the United States Federal
Reserve Bank of New York; or


    (b)        if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.


        “Fee Letter” means that certain letter among the Arrangers and Borrower
pertaining to fees to be paid by Borrower to the Administrative Agent for its
sole account and benefit.

        “Fixed Charge Coverage Ratio” means, for any period of four consecutive
quarters of the Borrower ending with the most recently completed such fiscal
quarter, the ratio of (A) Adjusted Consolidated EBITDA to (B) Consolidated Fixed
Charges for such period.

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “GAAP” means generally accepted accounting principles as in effect in
the United States from time to time, applied by Borrower and its Subsidiaries on
a basis consistent with the preparation of Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.

        “Granting Bank” has the meaning specified in Section 11.10(g).

         “Guarantee” means, in respect of any Person, any obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness or other obligations of another Person, including, without
limitation, by means of an agreement to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to maintain financial
covenants, or to assure the payment of such Indebtedness by an agreement to make
payments in respect of goods or services regardless of whether delivered, or
otherwise, provided, that the term “Guarantee” shall not include endorsements
for deposit or collection in the ordinary course of business; and such term when
used as a verb shall have a correlative meaning.

        “Hazardous Material” means any substance or material which is hazardous
or toxic, and includes, without limitation, (a) asbestos, polychlorinated
biphenyls, dioxins and petroleum or its by-products or derivatives (including
crude oil or any fraction thereof) and (b) any other material or substance
classified or regulated as “hazardous” or “toxic” pursuant to any Environmental
and Health Law.

7

--------------------------------------------------------------------------------

        “Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least five percent (5%) of the total assets (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis
or (ii) whose total revenues (as determined in accordance with GAAP) do not
represent at least five percent (5%) of the total revenues (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis,
provided that no subsidiary shall be deemed an Immaterial Subsidiary to the
extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least ten percent (10%) of the total assets (as determined in accordance with
GAAP) of Borrower and its subsidiaries on a consolidated basis or (ii) the total
revenues of such subsidiary, when combined with the total revenues of other
Immaterial Subsidiaries, (as determined in accordance with GAAP) represent at
least ten percent (10%) of the total revenues (as determined in accordance with
GAAP) of Borrower and its subsidiaries on a consolidated basis. As used in this
definition “subsidiary” shall mean any Person whose financial statements are
consolidated into the financial statements of Borrower in accordance with GAAP.

        “Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than in respect of trade
accounts payable arising in the ordinary course of business which are not
past-due); (iii) all Capitalized Lease Obligations of such Person; (iv) all
Indebtedness of others secured by a Lien on any properties, assets or revenues
of such Person (other than stock, partnership interests or other equity
interests of Borrower or any Subsidiary of Borrower in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (v) all Guarantees issued by such Person, provided
that Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating Borrower’s compliance with the financial covenants set forth in
Sections 7.16, 7.17 and 7.18 hereof; (vi) all obligations of such Person,
contingent or otherwise, in respect of any letters or credit (whether commercial
or standby) or bankers’ acceptances, (vii) all Derivative Obligations of such
Person, provided that for purposes of determining Borrower’s compliance with the
financial covenants set forth herein, only Borrower’s Derivative Obligations
under Derivative Arrangements which must be marked-to-market in accordance with
GAAP shall be included as Indebtedness of Borrower, and (viii) all obligations
of such Person under synthetic (and similar type) lease arrangements, provided
that for purposes of calculating such Person’s Indebtedness under such synthetic
(or similar type) lease arrangements, such lease arrangement shall be treated as
if it were a Capitalized Lease.

        “Interest Period”is defined in Section 2.6 hereof.

        “Investments”is defined in Section 7.14.

        “L/C Obligations”has the meaning ascribed to such term in the Related
Credit Agreement.

        “Lending Office” is defined in Section 9.4 hereof.

        “Level I Status” means Borrower’s S&P Rating is A+ or higher and its
Moody’s Rating is A1 or higher.

8

--------------------------------------------------------------------------------

        “Level II Status” means Level I Status does not exist, but Borrower’s
S&P Rating is A- or higher and its Moody’s Rating is A3 or higher.

        “Level III Status” means neither Level I Status nor Level II Status
exists, but Borrower’s S&P Rating is BBB+ or higher and its Moody’s Rating is
Baa1 or higher.

        “Level IV Status” means neither Level I Status, Level II Status, nor
Level III Status exists, but Borrower’s S&P Rating is BBB or higher and its
Moody’s rating is Baa2 or higher.

        “Level V Status” means neither Level I Status, Level II Status, Level
III Status, nor Level IV Status exists, but Borrower’s S&P Rating is BBB- or
higher and its Moody’s Rating is Baa3 or higher.

        “Level VI Status” means none of Level I Status, Level II Status, Level
III Status, Level IV Status nor Level V Status exists.

        “LIBOR” is defined in Section 2.3(b) hereof.

        “LIBOR Loan Restriction Period” means the period commencing on and
including the fifth to last Business Day of any calendar year and ending on and
including the fifth Business Day of the immediately succeeding calendar year.

        “Lien” means any interest in Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such retention of title shall constitute
a “Lien.”

         “Loan” and “Loans” are defined in Section 2.1 hereof and includes a
Base Rate Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

        “Long-Term Guarantee” means (i) any Guarantee issued by Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Maturity Date, as extended from
time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).

        “Maintenance Capital Expenditures” means for any period, an amount equal
to the greater of (i) $40,000,000, and (ii) the amount of capital expenditures
made by the Borrower and its Subsidiaries which are necessary in order for the
Borrower and its Subsidiaries to maintain, preserve and keep their plants,
Properties and equipment necessary to the proper conduct of their business in
reasonably good repair, working order and condition (including all reasonably
necessary repairs, renewals, replacements, additions and betterments thereto) so
that at all times such plants, Properties and equipment shall be reasonably
preserved and maintained.

9

--------------------------------------------------------------------------------

        "Marketing Subsidiary" means each of Black Hills Energy Resources, Inc.,
a South Dakota corporation, and Enserco Energy, Inc., a South Dakota
corporation, and their respective subsidiaries.

        “Marketing Subsidiary Excluded Credit Facilities” means those certain
credit facilities of the Marketing Subsidiaries described on Schedule 7.15(a)
hereof, as such credit facilities are in effect on the Effective Date (or, in
the case of the credit facility of Enserco Energy Inc., as such credit facility
may be amended, restated or otherwise in effect within 30 days of the Effective
Date to accommodate an increase in the borrowings thereunder from $135,000,000
to $150,000,000), provided that such credit facilities shall cease to be
Marketing Subsidiary Excluded Credit Facilities to the extent availability
thereunder is increased, any substantive term thereof is materially modified, or
such credit facility is extended more than once in any fiscal year for a period
of more than one year. Any replacement credit facility of a Marketing Subsidiary
Excluded Credit Facility shall be deemed a Marketing Subsidiary Excluded Credit
Facility only if such replacement credit facility contains terms substantially
the same as the Marketing Subsidiary Excluded Credit Facility being replaced
(including tenor) or is approved in writing by the Required Banks.

        “Marketing Subsidiary Indebtedness Limit” means the sum of (i) aggregate
amount of credit availability (used or unused) under Marketing Subsidiary
Excluded Credit Facilities as of the Effective Date of the Related Credit
Agreement and (ii) $25,000,000.

        “Marketing Subsidiary Letter of Credit” has the meaning ascribed to such
term in the Related Credit Agreement.

         “Material Adverse Effect” means a material adverse effect on (i) the
business, financial position or results of operations of Borrower or Borrower
and its Subsidiaries taken as a whole, (ii) the ability of Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against Borrower; or (v) the timely payment of the principal of and interest on
the Loans or other amounts payable by Borrower hereunder, provided, that a
downgrade of Borrower’s S&P Rating and/or Moody’s Rating shall not, in and of
itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.

        “Material Subsidiaries” means BHP, Black Hills Energy, Inc., a South
Dakota corporation, Wyodak Resources Development Corp., a Delaware corporation,
Black Hills Generation, Inc., a Delaware corporation, after the consummation of
the CLF&P Acquisition, CLF&P, and any other Subsidiary of Borrower which is not
either an Immaterial Subsidiary or a Project Finance Subsidiary.

         “Maturity Date” means May 12, 2006.

10

--------------------------------------------------------------------------------

        “Moody’s Rating” means the rating assigned by Moody’s Investors Service,
Inc. and any successor thereto that is a nationally recognized rating agency to
the outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and Borrower). Any reference in this Agreement to any
specific rating is a reference to such rating as currently defined by Moody’s
Investors Service, Inc. (or such a successor) and shall be deemed to refer to
the equivalent rating if such rating system changes.

        “Non-Recourse Indebtedness” means, without duplication, all Indebtedness
of Borrower and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP incurred in connection with project financings
(including project financings of existing assets the proceeds of which are used
to refinance such assets) as to which the holder of such Indebtedness has
recourse solely against the assets which were purchased or refinanced with, or
leased in connection with, such Indebtedness and not against Borrower or a
Consolidated Subsidiary of Borrower other than a Project Finance Subsidiary or
any of their other assets (whether directly, through a Guarantee or otherwise),
other than the pledge of the stock (or similar equity interest) of the Project
Finance Subsidiary which incurred such Indebtedness. For purposes of
clarification, any Indebtedness of a Project Finance Subsidiary which would
otherwise constitute Non-Recourse Indebtedness but for the issuance by the
Borrower or a Consolidated Subsidiary of the Borrower of a Guarantee or other
document which provides recourse with respect to such Indebtedness, such
Indebtedness shall for all purposes of this Agreement be deemed Non-Recourse
Indebtedness so long as (i) the Borrower’s or such Consolidated Subsidiary’s
obligations under such Guarantee or other document are treated for all purposes
as Recourse Indebtedness hereunder, (ii) such Recourse Indebtedness of the
Borrower or such Consolidated Subsidiary is unsecured and is otherwise permitted
by this Agreement, and (iii) such Recourse Indebtedness of the Borrower or such
Consolidated Subsidiary does not in the aggregate exceed $100,000,000 at any one
time outstanding.

        “Note” is defined in Section 2.10(a) hereof.

        “Obligations”means all fees payable hereunder, all obligations of
Borrower to pay principal or interest on Loans, fees, expenses, indemnities, and
all other payment obligations of Borrower arising under or in relation to any
Credit Document.

        “Percentage”means, for each Bank, the percentage of the Commitments
represented by such Bank’s Commitment or, if the Commitments have been
terminated, the percentage held by such Bank of the aggregate principal amount
of all outstanding Obligations.

        “Permitted Derivative Obligations” means all Derivative Obligations as
to which the Derivative Arrangements giving rise to such Derivative Obligation
are entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization or any other
entity or organization, including a government or any agency or political
subdivision thereof.

11

--------------------------------------------------------------------------------

        “Plan ” means at any time an employee pension benefit plan covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code that is either (i) maintained by a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

        “PBGC” is defined in Section 5.8 hereof.

        “Project Finance Subsidiary” means any special purpose Subsidiary of
Borrower created to limit the recourse of the creditors of such Subsidiary and
as to which the creditors and other holders of Indebtedness of such Subsidiary
have recourse solely against the assets of such Subsidiary and not against
Borrower or any other Subsidiary of Borrower or any of their other assets
(whether directly, through a Guarantee or otherwise) other than (i) pursuant to
a Guarantee permitted hereunder and (ii) the stock of such special purpose
Subsidiary (or similar equity interest).

        “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.

        “PUHCA” means the Public Utility Holding Company Act of 1935, as
amended.

         “Recourse Indebtedness” means, without duplication, all Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness.

        “Recourse Leverage Ratio” means, as of any time the same is to be
determined, the ratio of the amount of (A) Recourse Indebtedness outstanding at
such time (provided that for purposes of clause (A) of this definition, to the
extent otherwise included, Indebtedness of Marketing Subsidiaries in an
aggregate amount not to exceed the Marketing Subsidiary Indebtedness Limit
incurred under Marketing Subsidiary Excluded Credit Facilities shall not be
deemed to be Recourse Indebtedness) to (B) the amount of Capital at such time.

        “Related Credit Agreement” means that certain credit agreement among the
Borrower, the financial institutions party thereto, as lenders, and ABN AMRO
Bank N.V., as administrative agent for such lenders, dated as of August 21,
2003, as amended from time to time.

        “Related Credit Agreement Commitments” shall mean “Commitments”, as such
term is defined in the Related Credit Agreement.

         “Related Credit Agreement Loans” shall mean “Loans”, as such term is
defined in the Related Credit Agreement.

         “Required Banks” means, as of the date of determination thereof, any
Banks holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or less Banks, Required Banks shall
mean Banks holding one hundred percent (100%) of the Percentages.

12

--------------------------------------------------------------------------------

        “Restricted Earnings” means, for any period, the amount of all
Consolidated Net Income earned by each of Borrower’s Consolidated Subsidiaries
during such period which may not be distributed or dividended to Borrower due to
contractual or other restrictions on such distributions or dividends.

        “SEC” means the United States Securities and Exchange Commission.

        “Security” has the same meaning as in Section 2(l) of the Securities Act
of 1933, as amended.

        “S&P Rating” means the rating assigned by Standard & Poor’s Ratings
Group, a division of The McGraw-Hill Companies, Inc. and any successor thereto
that is a nationally recognized rating agency to the outstanding senior
unsecured non-credit enhanced long-term indebtedness of a Person (or, if neither
such division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and Borrower). Any reference in this
Agreement to any specific rating is a reference to such rating as currently
defined by Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or such a successor) and shall be deemed to refer to the
equivalent rating if such rating system changes.

        “Solvent” means that (a) the fair value of a Person’s assets is in
excess of the total amount of such Person’s debts, as determined in accordance
with the United States Bankruptcy Code, and (b) the present fair saleable value
of a Person’s assets is in excess of the amount that will be required to pay
such Person’s debts as they become absolute and matured. As used in this
definition, the term “debts” includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent, as
determined in accordance with the United States Bankruptcy Code.

        “SPC” has the meaning specified in Section 11.10(g).

        “Subsidiary” means, as to Borrower, any corporation or other entity (i)
which is consolidated into the financial statements of such Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by such Borrower or by one or more of its Subsidiaries.

        “Syndication Agents” is defined in the first paragraph of this
Agreement.

        “Telerate Service” means Moneyline Telerate, Inc.

        “Term-Out Conditions” shall mean each of the following conditions has
been satisfied:

    (i)        not more than 60 days, and not less than 20 days, prior to the
Commitment Termination Date, the Administrative Agent shall have received a
notice from the Borrower requesting the term-out of the Loans;


13

--------------------------------------------------------------------------------

    (ii)        on the Commitment Termination Date, each of the representations
and warranties set forth in Section 5 hereof shall be and remain true and
correct in all material respects as of said time, except that if any such
representation or warranty relates solely to an earlier date it need only remain
true as of such date;


    (iii)        Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing;


    (iv)        no event or circumstance has occurred and is continuing which
could reasonably be expected to have a Material Adverse Effect.


        “Total Commitments” shall mean the sum of the Commitments and the
Related Credit Agreement Commitments.

         “Total Loans” shall mean the sum of the Loans and the Related Credit
Agreement Loans.

        “Unfunded Vested Liabilities” means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all vested
nonforfeitable accrued benefits under such Plan exceeds (ii) the fair market
value of all Plan assets allocable to such benefits, all determined as of the
then most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the Controlled Group to
the PBGC or the Plan under Title IV of ERISA.

        “Utilization Fee Rate” means the percentage set forth in Schedule 1
hereto beside the then applicable Level.

        “U.S. Dollars”and “$” each means the lawful currency of the United
States of America.

        “Voting Stock” of any Person means capital stock of any class or classes
or other equity interests (however designated) having ordinary voting power for
the election of directors or similar governing body of such Person.

        “Welfare Plan”means a “welfare plan”, as defined in Section 3(l) of
ERISA.

        “Wholly-Owned” when used in connection with any Subsidiary means a
Subsidiary of which all of the issued and outstanding shares of stock or other
equity interests (other than directors’ qualifying shares as required by law)
shall be owned by Borrower and/or one or more of its Wholly-Owned Subsidiaries.

        Section 1.2     Interpretation. The foregoing definitions shall be
equally applicable to both the singular and plural forms of the terms defined.
All references to times of day in this Agreement shall be references to New
York, New York time unless otherwise specifically provided. The word “including”
means including without limiting the generality of any description preceding
such term. Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP in effect on the
Effective Date, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement.

14

--------------------------------------------------------------------------------

        SECTION 2    THE CREDITS.

Section 2.1     The Revolving Loan Commitment. Subject to the terms and
conditions hereof (including Sections 6.1 and 6.2), each Bank, by its acceptance
hereof, severally agrees to make a loan or loans (individually a “Loan” and
collectively “Loans”) to Borrower from time to time on a revolving basis in U.S.
Dollars in an aggregate outstanding amount up to the amount of its commitment
set forth on the applicable signature page hereof (such amount, as reduced
pursuant to Section 2.12(a), increased pursuant to Section 2.12(b), or changed
as a result of one or more assignments under Section 11.10 its “Commitment” and,
cumulatively for all the Banks, the “Commitments”) before the Commitment
Termination Date, provided that the sum of the aggregate amount of Loans at any
time outstanding shall not exceed the Commitments in effect at such time. On the
Commitment Termination Date the Commitments shall terminate. Each Borrowing of
Loans shall be made ratably from the Banks in proportion to their respective
Percentages. As provided in Section 2.5(a) hereof, Borrower may elect that each
Borrowing of Loans be either Base Rate Loans or Eurodollar Loans. Loans may be
repaid and the principal amount thereof reborrowed before the Commitment
Termination Date, subject to all the terms and conditions hereof. Unless an
earlier maturity is provided for hereunder, all Loans shall mature and be due
and payable on the Commitment Termination Date, provided, that if on the
Commitment Termination Date the Term-Out Conditions have been satisfied and the
Borrower provides a certificate to the Administrative Agent to such effect, then
all Loans outstanding on the Commitment Termination Date shall mature and be due
and payable on the Maturity Date. Notwithstanding anything is this Agreement to
the contrary, no Eurodollar Loans may be advanced during the LIBOR Loan
Restriction Period.

Section 2.2     [Intentionally Omitted].

Section 2.3     Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Bank shall bear interest during each Interest
Period it is outstanding (computed (x) at all times the Base Rate is based on
the rate described in clause (i) of the definition thereof, on the basis of a
year of 365 or 366 days, as applicable, and actual days elapsed or (y) at all
times the Base Rate is based on the rate described in clause (ii) of the
definition thereof, on the basis of a year of 360 days and actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced,
continued or created by conversion from a Eurodollar Loan until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable on
the last day of its Interest Period and at maturity (whether by acceleration or
otherwise).

        “Base Rate” means for any day the greater of:

    (i)        the rate of interest announced by ABN AMRO Bank N.V. from time to
time as its prime rate, or equivalent, for U.S. Dollar loans within the United
States as in effect on such day, with any change in the Base Rate resulting from
a change in said prime rate to be effective as of the date of the relevant
change in said prime rate; and


15

--------------------------------------------------------------------------------

    (ii)        the sum of (x) the Federal Funds Rate, plus (y) ½ of 1% (0.50%).


        (b)        Eurodollar Loans. Each Eurodollar Loan made or maintained by
a Bank shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued,
or created by conversion from a Base Rate Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable on the last day of the Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.

        “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate
per annum determined in accordance with the following formula:

Adjusted LIBOR =                      LIBOR                     

                                  1— Eurodollar Reserve Percentage

        “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar
Loans, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetical average of the rates of interest per annum (rounded upwards, if
necessary, to the nearest one-sixteenth of one percent) at which deposits in
U.S. Dollars, in immediately available funds are offered to the Administrative
Agent at 11:00 a.m. (London, England time) two (2) Business Days before the
beginning of such Interest Period by major banks in the interbank eurodollar
market for delivery on the first day of and for a period equal to such Interest
Period in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made by each Lender as part of such Borrowing.

        “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one-sixteenth of one percent)
for deposits in U.S. Dollars for delivery on the first day of and for a period
equal to such Interest Period in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made by each Lender as part of
such Borrowing, which appears on the Applicable Telerate Page as of 11:00 a.m.
(London, England time) on the day two (2) Business Days before the commencement
of such Interest Period.

        “Applicable Telerate Page” means the display page designated as “Page
3750” on the Telerate Service (or such other pages as may replace any such page
on that service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for deposits in U.S.
Dollars).

        “Eurodollar Reserve Percentage” means for an Borrowing of Eurodollar
Loans from any Bank, the daily average for the applicable Interest Period of the
actual effective rate, expressed as a decimal, at which reserves (including,
without limitation, any supplemental, marginal and emergency reserves) are
maintained by such Bank during such Interest Period pursuant to Regulation D of
the Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Bank to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

16

--------------------------------------------------------------------------------

        (c)    Rate Determinations. The Administrative Agent shall determine
each interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.

        Section 2.4    Minimum Borrowing Amounts. Each Borrowing of Base Rate
Loans and Eurodollar Loans shall be in an amount not less than (i) if such
Borrowing is comprised of Borrowing of Base Rate Loans, $1,000,000 and integral
multiples of $500,000 in excess thereof, and (ii) if such Borrowing is comprised
of Borrowing of Eurodollar Loans, $2,000,000 and integral multiples of
$1,000,000 in excess thereof.

        Section 2.5     Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans. (a) Notice to the Administrative Agent. (a)The Borrower
shall give notice to the Administrative Agent by no later than 12:00 noon (New
York time) (i) at least three (3) Business Days before the date on which
Borrower requests the Banks to advance a Borrowing of Eurodollar Loans, or (ii)
on the date on which Borrower requests the Banks to advance a Borrowing of Base
Rate Loans. The Loans included in each Borrowing shall bear interest initially
at the type of rate specified in such notice of a new Borrowing. Thereafter,
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to Section 2.4‘s minimum amount
requirement for each outstanding Borrowing, a portion thereof, as follows: (i)
if such Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, Borrower may continue part or all of such Borrowing as
Eurodollar Loans for an Interest Period or Interest Periods specified by
Borrower or convert part or all of such Borrowing into Base Rate Loans, and (ii)
if such Borrowing is of Base Rate Loans, on any Business Day, Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by Borrower. Borrower shall give all such
notices requesting, the advance, continuation, or conversion of a Borrowing to
the Administrative Agent by telephone or telecopy (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing). Notices of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Eurodollar Loans into Base Rate Loans or of Base Rate Loans into Eurodollar
Loans must be given by no later than 12:00 noon (New York time) at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation, or conversion of a
Borrowing shall be irrevocable once given and shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued,
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Borrower agrees that the Administrative
Agent may rely on any such telephonic or telecopy notice given by any person it
in good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon. There may be no more
than six different Interest Periods in effect at any one time, provided that for
purposes of determining the number of Interest Periods in effect at any one
time, all Base Rate Loans shall be deemed to have one and the same Interest
Period.

17

--------------------------------------------------------------------------------

        (b)    Notice to the Banks. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any notice from Borrower received
pursuant to Section 2.5(a) above. The Administrative Agent shall give notice to
Borrower and each Bank by like means of the interest rate applicable to each
Borrowing of Eurodollar Loans.

        (c)    Borrower’s Failure to Notify. Any outstanding Borrowing of Base
Rate Loans shall, subject to Section 6.2 hereof, automatically be continued for
an additional Interest Period on the last day of its then current Interest
Period unless Borrower has notified the Administrative Agent within the period
required by Section 2.5(a) that it intends to convert such Borrowing into a
Borrowing of Eurodollar Loans or notifies the Administrative Agent within the
period required by Section 2.8(a) that it intends to prepay such Borrowing. If
Borrower fails to give notice pursuant to Section 2.5(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.5(a) and has not notified the Administrative
Agent within the period required by Section 2.8(a) that it intends to prepay
such Borrowing, such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans, subject to Section 6.2 hereof. The Administrative Agent
shall promptly notify the Banks of Borrower’s failure to so give a notice under
Section 2.5(a).

        (d)    Disbursement of Loans. Not later than 12:00 noon (New York time)
on the date of any requested advance of a new Borrowing of Eurodollar Loans, and
not later than 2:00 p.m. (New York time) on the date of any requested advance of
a new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in New York, New
York. The Administrative Agent shall make available to Borrower Loans at the
Administrative Agent’s principal office in New York, New York or such other
office as the Administrative Agent has previously agreed in writing to with
Borrower, in each case in the type of funds received by the Administrative Agent
from the Banks.

        (e)    Administrative Agent Reliance on Bank Funding. Unless the
Administrative Agent shall have been notified by a Bank before the date on which
such Bank is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such Bank
does not intend to make such payment, the Administrative Agent may assume that
such Bank has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
Borrower the proceeds of the Loan to be made by such Bank and, if any Bank has
not in fact made such payment to the Administrative Agent, such Bank shall, on
demand, pay to the Administrative Agent the amount made available to Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to (i) from the date the
related payment was made by the Administrative Agent to the date two (2)
Business Days after payment by such Bank is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day. If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Bank with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan.

18

--------------------------------------------------------------------------------

        Section 2.6     Interest Periods. As provided in Section 2.5(a) hereof,
at the time of each request of a Borrowing of Eurodollar Loans, Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term “Interest Period”means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last Business Day of the calendar
quarter in which such Borrowing is advanced, continued, or created by conversion
(or on the last day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar
quarter), and (b) in the case of Eurodollar Loans, 1, 2, 3, or 6 months
thereafter; provided, however, that:

    (a)        any Interest Period for a Borrowing of Base Rate Loans that
otherwise would end after the Commitment Termination Date shall end on the
Commitment Termination Date, provided that if the conditions relating to the
term-out of the Loans are satisfied in accordance with the terms hereof,
thereafter any Interest Period for a Borrowing of Base Rate Loans that otherwise
would end after the Maturity Date shall end on the Maturity Date;


    (b)        for any Borrowing of Eurodollar Loans, Borrower may not select an
Interest Period that extends beyond either (i) the Termination Date, provided
that if the conditions relating to the term-out of the Loans are satisfied in
accordance with the terms hereof, thereafter the Borrower may not select an
Interest Period the extends beyond the Maturity Date, or (ii) the fifth to last
Business Day of any calendar year;


    (c)        whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and


    (d)        for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.


19

--------------------------------------------------------------------------------

        Section 2.7     Maturity of Loans. Unless an earlier maturity is
provided for hereunder (whether by acceleration or otherwise), all Obligations
(including principal and interest on all outstanding Loans) shall mature and
become due and payable by Borrower on the Commitment Termination Date, provided,
that if on the Commitment Termination Date the Borrower certifies to the
Administrative Agent that the Term-Out Conditions have been satisfied, all Loans
outstanding on the Commitment Termination Date shall mature and be due and
payable on the Maturity Date.

        Section 2.8    Prepayments. (a) (a) Borrower may prepay without premium
or penalty and in whole or in part (but, if in part, then (i) in an amount not
less than $5,000,000 and integral multiples of $1,000,000 in excess thereof, and
(ii) in an amount such that the minimum amount required for a Borrowing pursuant
to Section 2.4 hereof remains outstanding) any Borrowing of Eurodollar Loans
upon three (3) Business Days’ prior irrevocable notice to the Administrative
Agent or, in the case of a Borrowing of Base Rate Loans, irrevocable notice
delivered to the Administrative Agent no later than 12:00 noon (New York time)
on the date of prepayment, such prepayment to be made by the payment of the
principal amount to be prepaid and accrued interest thereon to the date fixed
for prepayment. In the case of Eurodollar Loans, any amounts owing under Section
2.11 hereof as a result of such prepayment shall be paid contemporaneously with
such prepayment. The Administrative Agent will promptly advise each Bank of any
such prepayment notice it receives from Borrower. Any amount paid or prepaid
before the Commitment Termination Date may, subject to the terms and conditions
of this Agreement, be borrowed, repaid and borrowed again. Any amount repaid
after the Commitment Termination Date may not be reborrowed.

        (b)     If the aggregate amount of outstanding Loans shall at any time
for any reason exceed the Commitments then in effect, Borrower shall,
immediately and without notice or demand, pay the amount of such excess to the
Administrative Agent for the ratable benefit of the Banks as a prepayment of the
Loans. Immediately upon determining the need to make any such prepayment
Borrower shall notify the Administrative Agent of such required prepayment. Each
such prepayment shall be accompanied by a payment of all accrued and unpaid
interest on the Loans prepaid and shall be subject to Section 2.11.

        Section 2.9    Default Rate. If any payment of principal or interest on
any Loan, or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:

    (a)        for any Obligation other than a Eurodollar Loan (including
principal and interest relating to Base Rate Loans and interest on Eurodollar
Loans), the sum of two percent (2%) plus the Applicable Margin plus the Base
Rate from time to time in effect; and


    (b)        for the principal of any Eurodollar Loan, the sum of two percent
(2%) plus the rate of interest in effect thereon at the time of such default
until the end of the Interest Period applicable thereto and, thereafter, at a
rate per annum equal to the sum of two percent (2%) plus the Applicable Margin
plus the Base Rate from time to time in effect.


20

--------------------------------------------------------------------------------

Section 2.10    The Notes. (a) The Loans made to Borrower by each Bank shall be
evidenced by a single promissory note of Borrower issued to such Bank in the
form of Exhibit A hereto. Each such promissory note is hereinafter referred to
as a “Note” and collectively such promissory notes are referred to as the
“Notes.”

        (a)     Each Bank shall record on its books and records or on a schedule
to its Note the amount of each Loan advanced, continued, or converted by it, all
payments of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, and, for any Eurodollar Loan, the
Interest Period and the interest rate applicable thereto. The record thereof,
whether shown on such books and records of a Bank or on a schedule to any Note,
shall be prima facie evidence of the same; provided, however, that the failure
of any Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of Borrower to repay all Loans made
hereunder together with accrued interest thereon. At the request of any Bank and
upon such Bank tendering to Borrower the Note to be replaced, Borrower shall
furnish a new Note to such Bank to replace any outstanding Note, and at such
time the first notation appearing on a schedule on the reverse side of, or
attached to, such Note shall set forth the aggregate unpaid principal amount of
all Loans, if any, then outstanding thereon.

        Section 2.11    Funding Indemnity. If any Bank shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
(excluding loss of margin) incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Bank to fund or
maintain any Eurodollar Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Bank) as a result of:

    (a)        any payment (whether by acceleration or otherwise), prepayment or
conversion of a Eurodollar Loan on a date other than the last day of its
Interest Period,


    (b)        any failure (because of a failure to meet the conditions of
Section 6 or otherwise) by Borrower to borrow or continue a Eurodollar Loan, or
to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.5(a) or established pursuant to Section
2.5(c) hereof,


    (c)        any failure by Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or


    (d)        any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,


then, upon the demand of such Bank, Borrower shall pay to such Bank such amount
as will reimburse such Bank for such loss, cost or expense. If any Bank makes
such a claim for compensation, it shall provide to Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be prima facie evidence of the amount of such loss, cost or expense.

21

--------------------------------------------------------------------------------

        Section 2.12    Commitments. (a) Borrower shall have the right at any
time and from time to time, upon five (5) Business Days’ prior written notice to
the Administrative Agent, to terminate the Commitments without premium or
penalty, in whole or in part, any partial termination to be (i) in an amount not
less than $5,000,000 and integral multiples of $1,000,000 in excess thereof, and
(ii) allocated ratably among the Banks in proportion to their respective
Percentages, provided that the Commitments may not be reduced to an amount less
than the aggregate amount of Loans then outstanding. The Administrative Agent
shall give prompt notice to each Bank of any such termination of Commitments.
Any termination of Commitments pursuant to this Section 2.12 may not be
reinstated.

        (b)        The Borrower and the Administrative Agent may from time to
time add additional financial institutions as parties to this Agreement or, with
the written consent of an existing Bank, increase the Commitment of such
existing Bank (any such financial institution or existing Bank which is
increasing its commitment being referred to as an “Added Bank”) pursuant to
documentation satisfactory to the Borrower and the Administrative Agent and any
such Added Bank shall for all purposes be considered a Bank for purposes of this
Agreement and the other Credit Documents with a Commitment as set forth in such
documentation. Any such Added Bank shall on the date it is deemed a party to
this Agreement purchase from the other Banks its Percentage (or the increase in
its Percentage, in the case of an Added Bank which is an existing Bank) of the
Loans outstanding. Notwithstanding anything contained in this Section 2.12(b) to
the contrary, the aggregate amount of Commitments may not at any time exceed
$225,000,000 without the consent of the Required Banks.

        SECTION 3    FEES.

        Section 3.1    Fees.

        (a)    Facility Fee. From and after the Effective Date, Borrower shall
pay to the Administrative Agent for the ratable account of the Banks in
accordance with their Percentages a facility fee accruing at a rate per annum
equal to the Facility Fee Rate on the average daily amount of the Commitments
(whether used or unused), or if the Commitments have expired or terminated, on
the principal amount of Loans then outstanding. Such facility fee is payable in
arrears on the last Business Day of each calendar quarter and on the Commitment
Termination Date or Maturity Date, as applicable, and if the Commitments are
terminated in whole prior to the Termination Date or the Loans are repaid in
full prior to the Maturity Date, the fee for the period to but not including the
date of such termination or repayment, as applicable, shall be paid in whole on
the date of such termination or repayment, as applicable.

        (b)    Intentionally Omitted.

        (c)    Utilization Fee. From and after the Effective Date, for any day
on which (i) the aggregate principal amount of Total Loans and L/C Obligations
then outstanding exceeds thirty three percent (33%) of the Total Commitments
then in effect, or if any Loans remain outstanding after the Commitment
Termination Date in accordance with Section 2.1, then from and after the
Commitment Date thirty three percent (33%) of the sum of (x) the Related Credit
Agreement Commitments and (y) the Commitments that were in effect as of the
Commitment Termination Date, or (ii) the Commitments have been terminated by the
Administrative Agent or the Lenders in accordance with this Agreement, Borrower
shall pay to the Administrative Agent for the ratable account of the Banks in
accordance with their Percentages a utilization fee accruing at a rate per annum
equal to the Utilization Fee Rate on the aggregate amount of Total Loans and L/C
Obligations outstanding on such date. Such fee is payable in arrears on the last
Business Day of each calendar quarter and on the Commitment Termination Date or
Maturity Date, as applicable, and if the Commitments are terminated in whole
prior to the Termination Date or the Loans are repaid in full prior to the
Maturity Date, as applicable, the fee for the period to but not including the
date of such termination or repayment, as applicable, shall be paid in whole on
the date of such termination or repayment, as applicable. The utilization fee
payable pursuant to this Section 3.2(c) shall be one and the same as, and not in
addition to, the utilization fee payable by the Borrower under the Related
Credit Agreement and shall be divided among this Agreement and the Related
Credit Agreement pro rata based on the percentage which the amount of Loans
outstanding under this Agreement on the date such fee accrued comprises of the
aggregate amount of Total Loans and L/C Obligations outstanding on such date.

22

--------------------------------------------------------------------------------

(d)     Arranger Fees. Borrower shall pay to the Arrangers for the sole account
of the Arrangers the fees agreed to between the Arrangers and Borrower in the
Fee Letter or as otherwise agreed in writing among them.

(e)     Fee Calculations. All fees payable under this Agreement shall be payable
in U.S. Dollars and shall be computed on the basis of a year of 360 days, for
the actual number of days elapsed. All determinations of the amount of fees
owing hereunder (and the components thereof) shall be made by the Administrative
Agent and shall be prima facie evidence of the amount of such fee.

        SECTION 4    PLACE AND APPLICATION OF PAYMENTS.

Section 4.1 Place and Application of Payments. All payments of principal of and
interest on the Loans, and of all other Obligations and other amounts payable by
Borrower under the Credit Documents, shall be made by Borrower in U.S. Dollars
to the Administrative Agent by no later than 2:00 p.m. (New York time) on the
due date thereof at the principal office of the Administrative Agent in New
York, New York pursuant to the payment instructions set forth on Part A of
Schedule 4 hereof (or such other location in the, United States as the
Administrative Agent may designate to Borrower), for the benefit of the Person
or Persons entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made free and clear of, and without deduction
for, any set-off, defense, counterclaim, levy, or any other deduction of any
kind in immediately available funds at the place of payment. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or applicable fees ratably to the
Banks and like funds relating to the payment of any other amount payable to any
Person to such Person, in each case to be applied in accordance with the terms
of this Agreement.

        SECTION 5    REPRESENTATIONS AND WARRANTIES.

        The Borrower hereby represents and warrants to each Bank as to itself
and, where the following representations and warranties apply to its
Subsidiaries, as to each Subsidiary of Borrower, as follows:

23

--------------------------------------------------------------------------------

        Section     5.1 Corporate Organization and Authority. Borrower is duly
organized and existing in good standing under the laws of the state of South
Dakota; has all necessary corporate power to carry on its present business; and
is duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business transacted by it or the nature of the Property owned
or leased by it makes such licensing, qualification or good standing necessary
and in which the failure to be so licensed, qualified or in good standing would
have a Material Adverse Effect.

        Section     5.2 Subsidiaries. Schedule 5.2 (as updated from time to time
pursuant to Section 7.1) hereto identifies each Subsidiary of Borrower, the
jurisdiction of incorporation, the percentage of issued and outstanding shares
of each class of its capital stock owned by the Borrower and its Subsidiaries
and, if such percentage is not one hundred percent (100%) (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and the number of shares of each class issued and
outstanding. Each Subsidiary is duly incorporated and existing in good standing
as a corporation under the laws of the jurisdiction of its incorporation, has
all necessary corporate power to carry on its present business, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing or qualification necessary and in which the
failure to be so licensed or qualified would have a Material Adverse Effect. All
of the issued and outstanding shares of capital stock of each Subsidiary owned
directly or indirectly by Borrower are validly issued and outstanding and fully
paid and nonassessable except as set forth on Schedule 5.2 hereto. All such
shares owned by Borrower are owned beneficially, and of record, free of any
Lien, except as permitted in Section 7.9.

        Section 5.3    Corporate Authority and Validity of Obligations. Borrower
has full right and authority to enter into this Agreement and the other Credit
Documents to which it is a party, to make the borrowings herein provided for, to
issue its Notes in evidence thereof, and to perform all of its obligations under
the Credit Documents to which it is a party. Each Credit Document to which it is
a party has been duly authorized, executed and delivered by Borrower and
constitutes valid and binding obligations of Borrower enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law). No Credit Document, nor the performance or
observance by Borrower of any of the matters or things therein provided for,
contravenes any provision of law or any charter or by-law provision of Borrower
or any material Contractual Obligation of or affecting Borrower or any of
Borrower’s Properties or results in or requires the creation or imposition of
any Lien on any of the Properties or revenues of Borrower.

        Section 5.4    Financial Statements. All financial statements heretofore
delivered to the Banks showing historical performance of Borrower for Borrower’s
fiscal years ending on or before December 31, 2003, have been prepared in
accordance generally accepted accounting principles applied on a basis
consistent, except as otherwise noted therein, with that of the previous fiscal
year. The unaudited financial statements for the fiscal period ended March 31,
2004 have been prepared in accordance generally accepted accounting principles
applicable to interim financial statements applied on a basis consistent, except
as otherwise noted therein, with the previous same fiscal period of Borrower in
the prior fiscal year (subject to normal year-end adjustments). Each of such
financial statements fairly presents on a consolidated basis the financial
condition of Borrower and its Subsidiaries as of the dates thereof and the
results of operations for the periods covered thereby. Borrower and its
Subsidiaries have no material contingent liabilities other than those disclosed
in such financial statements referred to in this Section 5.4 or in comments or
footnotes thereto, or in any report supplementary thereto, heretofore furnished
to the Banks. Since December 31, 2003, there has been no event or series of
events which has resulted in, or reasonably could be expected to result in, a
Material Adverse Effect.

24

--------------------------------------------------------------------------------

        Section     5.5 No Litigation; No Labor Controversies.(a) Except as set
forth on Schedule 5.5, there is no litigation or governmental proceeding
pending, or to the knowledge of Borrower, threatened, against Borrower or any
Subsidiary of Borrower in which there is a reasonable possibility of an adverse
decision which, if adversely determined, could (individually or in the
aggregate) have a Material Adverse Effect.

        (b)     Except as set forth on Schedule 5.5, there are no labor
controversies pending or, to the best knowledge of Borrower, threatened against
Borrower or any Subsidiary of Borrower which could (individually or in the
aggregate) have a Material Adverse Effect.

        Section 5.6     Taxes. Borrower and its Subsidiaries have filed all
United States federal tax returns, and all other foreign, state, local and other
tax returns, required to be filed and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Borrower or any Subsidiary of
Borrower, except such taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided. No notices of tax liens have
been filed and no claims are being asserted concerning any such taxes, which
liens or claims are material to the financial condition of Borrower or any of
its Subsidiaries (individually or in the aggregate). The charges, accruals and
reserves on the books of Borrower and its Subsidiaries for any taxes or other
governmental charges are adequate and in conformance with GAAP.

        Section 5.7    Approvals. No authorization, consent, approval, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality which have not already been obtained, nor any approval
or consent of the stockholders of Borrower or any Subsidiary of Borrower or from
any other Person, is necessary to the valid execution, delivery or performance
by Borrower or any Subsidiary of Borrower of any Credit Document to which it is
a party.

        Section 5.8    ERISA. With respect to each Plan, Borrower and each other
member of the Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and with
the Code to the extent applicable to it and has not incurred any liability to
the Pension Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. Neither Borrower nor any Subsidiary of Borrower has any contingent
liabilities for any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.

25

--------------------------------------------------------------------------------

        Section 5.9     Government Regulation. (a) Neither Borrower nor any
Subsidiary of Borrower is an “investment company”within the meaning of the
Investment Company Act of 1940, as amended.

        (b)        Either (i) neither Borrower nor any Subsidiary of Borrower is
a “registered holding company”, or a “Subsidiary company”of a “registered
holding company”, or an “affiliate”of a “registered holding company”or of a
“Subsidiary company”of a “registered holding company”, within the meaning of
PUHCA, or (ii) Borrower is a “registered holding company” within the meaning of
PUHCA, and the entering into of, and the performance by the Borrower of its
obligations under, the Credit Documents (including its utilization of the credit
provided for under the Credit Documents) (x) does not violate PUHCA or the rules
promulgated thereunder (including by the SEC), and (y) has received all
necessary approvals required pursuant to PUHCA and the rules promulgated
thereunder (including by the SEC).

        Section 5.10    Margin Stock; Use of Proceeds. Neither Borrower nor any
Subsidiary of Borrower is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (“margin stock” to have the same meaning herein as in
Regulation U of the Board of Governors of the Federal Reserve System). The
proceeds of the Loans are to be used solely (i) to fund Borrower’s working
capital needs, and (ii) for general corporate purposes of Borrower. Borrower
will not use the proceeds of any Loan in a manner that violates any provision of
Regulation U or X of the Board of Governors of the Federal Reserve System.

        Section 5.11    Licenses and Authorizations; Compliance with Laws. (a)
(a) Borrower and each of its Subsidiaries has all necessary licenses, permits
and governmental authorizations to own and operate its Properties and to carry
on its business as currently conducted and contemplated. Borrower and each of
its Subsidiaries is in compliance with all applicable laws, regulations,
ordinances and orders of any governmental or judicial authorities except for any
such law, regulation, ordinance or order which, the failure to comply therewith,
could not reasonably expected to have a Material Adverse Effect.

        (a)     In the ordinary course of its business, Borrower and each of its
Subsidiaries conduct an ongoing review of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of such
Borrower and its Subsidiaries in the course of which such Borrower identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or closure of
Properties currently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with standards imposed by law and any
actual or potential liabilities to third parties, including employees or
governmental entities, and any related costs and expenses). On the basis of this
review, Borrower has reasonably concluded that Environmental and Health Laws are
unlikely to have any Material Adverse Effect.

        (b)     Except as set forth on Schedule 5.11 (as amended from time to
time in accordance with the provisions hereof), neither the Borrower nor any
Subsidiary of Borrower has given, nor is it required to give, nor has it
received, any notice, letter, citation, order, warning, complaint, inquiry,
claim or demand to or from any governmental entity or in connection with any
court proceeding which could reasonably have a Material Adverse Effect claiming
that: (i) Borrower or any Subsidiary of Borrower has violated, or is about to
violate, any Environmental and Health Law; (ii) there has been a release, or
there is a threat of release, of Hazardous Materials from Borrower’s or any of
its Subsidiary’s Property, facilities, equipment or vehicles; (iii) Borrower or
any of its Subsidiary may be or is liable, in whole or in part, for the costs of
cleaning up, remediating or responding to a release of Hazardous Materials; or
(iv) any of Borrower’s or any of its Subsidiary’s Property or assets are subject
to a Lien in favor of any governmental entity for any liability, costs or
damages, under any Environmental and Health Law arising from, or costs incurred
by such governmental entity in response to, a release of a Hazardous Materials.

26

--------------------------------------------------------------------------------

        Section 5.12     Ownership of Property; Liens. Borrower and each
Subsidiary of Borrower has good title to or valid leasehold interests in all its
Property. None of Borrower’s or any Subsidiary’s Property is subject to any
Lien, except as permitted in Section 7.9.

        Section 5.13    No Burdensome Restrictions; Compliance with Agreements.
Neither Borrower nor any Subsidiary of Borrower is (a) party or subject to any
law, regulation, rule or order, or any Contractual Obligation, that
(individually or in the aggregate) materially adversely affects the business,
operations, Property or financial or other condition of Borrower and its
Subsidiaries (individually or in the aggregate) or (b) in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party (including any
Contractual Obligation), which default could materially adversely affects the
business, operations, Property or financial or other condition of Borrower and
its Subsidiaries (individually or in the aggregate).

        Section 5.14    Full Disclosure. All information heretofore furnished by
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with the Credit Documents or any transaction contemplated thereby is,
and all such information hereafter furnished by Borrower to the Administrative
Agent or any Bank will be, true and accurate in all material respects and not
misleading.

        Section 5.15     Solvency. Borrower and each of its Subsidiaries,
individually and on a consolidated basis, is Solvent.

        SECTION 6    CONDITIONS PRECEDENT.

        The obligation of each Bank to effect a Borrowing shall be subject to
the following conditions precedent:

        Section 6.1    Initial Credit Event. On or before the Effective Date:

    (a)        The Administrative Agent shall have received for each Bank the
favorable written opinion of (i) Morgan, Lewis & Bockius LLP, counsel to
Borrower, and (ii) General Counsel to the Borrower;


    (b)        The Administrative Agent shall have received for each Bank copies
of Borrower’s (i) Articles of Incorporation, together with all amendments and
(ii) bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary;


27

--------------------------------------------------------------------------------

    (c)        The Administrative Agent shall have received for each Bank copies
of resolutions of Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on such Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;


    (d)        The Administrative Agent shall have received for each Bank such
Bank’s duly executed Note of Borrower dated the date hereof and otherwise in
compliance with the provisions of Section 2.10(a) hereof;


    (e)        The Administrative Agent shall have received for each Bank a duly
executed original of (i) this Agreement, (ii) the amendment to the Related
Credit Agreement, and (iii) a list of Borrower’s Authorized Representatives;


    (f)        All legal matters incident to the execution and delivery of both
the Credit Documents and the amendment to the Related Credit Agreement shall be
satisfactory to the Banks;


    (g)        The Administrative Agent shall have received a duly executed
original of the Fee Letter;


    (h)        The Administrative Agent shall have received a duly executed
Compliance Certificate containing financial information as of March 31, 2004;


    (i)        Neither Borrower nor any of its Subsidiaries shall have, during
the period from December 31, 2003 to the Effective Date, issued, incurred,
assumed, created, become liable for, contingently or otherwise, any material
Indebtedness;


    (j)        The Borrower shall have provided a certificate stating that (i)
the 3 Year Credit Agreement dated as of August 28, 2001 among the Borrower, ABN
AMRO Bank N.V., as Administrative Agent, and the financial institutions party
thereto has been terminated, and (ii) the conditions precedent set forth in this
Section 6.1 have been satisfied; and


    (k)        The Administrative Agent shall have received such other documents
and information as it may reasonably request.


        Section 6.2    All Credit Events. As of the time of each Credit Event
hereunder:

    (a)        In the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 2.5 hereof;


    (b)        Each of the representations and warranties set forth in Section 5
hereof shall be and remain true and correct in all material respects as of said
time, except that if any such representation or warranty relates solely to an
earlier date it need only remain true as of such date; and


28

--------------------------------------------------------------------------------

    (c)        Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.


        Each request for a Credit Event shall be deemed to be a representation
and warranty by Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.

        SECTION 7    COVENANTS.

        Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, or any Commitment is available to or in use by Borrower
hereunder, except to the extent compliance in any case is waived in writing by
the Required Banks:

        Section 7.1    Corporate Existence; Subsidiaries. Borrower shall, and
shall cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 7.12 hereof. Together with any
financial statements delivered pursuant to Section 7.6 hereof, Borrower shall
deliver an updated Schedule 5.2 to reflect any changes from the existing
Schedule 5.2.

        Section 7.2    Maintenance. Borrower will maintain, preserve and keep
its plants, Properties and equipment necessary to the proper conduct of its
business in reasonably good repair, working order and condition and will from
time to time make all reasonably necessary repairs, renewals, replacements,
additions and betterments thereto so that at all times such plants, Properties
and equipment shall be reasonably preserved and maintained, and Borrower will
cause each of its Subsidiaries to do so in respect of Property owned or used by
it; provided, however, that nothing in this Section 7.2 shall prevent Borrower
or a Subsidiary of Borrower from discontinuing the operation or maintenance of
any such Properties if such discontinuance is not disadvantageous to the Banks
or the holders of the Notes, does not materially impair the operations of
Borrower or any Subsidiary of Borrower and is, in the judgment of Borrower,
desirable in the conduct of its business or the business of its Subsidiaries.

        Section 7.3    Taxes. Borrower will duly pay and discharge, and will
cause each of its Subsidiaries duly to pay and discharge, all taxes, rates,
assessments, fees and governmental charges upon or against it or against its
Properties, in each case before the same becomes delinquent and before penalties
accrue thereon, unless and to the extent that the same is being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor on the books of Borrower.

        Section 7.4    ERISA. Borrower will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets and will
promptly notify the Administrative Agent of (i) the occurrence of any reportable
event (as defined in ERISA) affecting a Plan, other than any such event of which
the PBGC has waived notice by regulation, (ii) receipt of any notice from PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor, (iii) its or any of its Subsidiaries’ intention to terminate or
withdraw from any Plan, and (iv) the occurrence of any event affecting any Plan
which could result in the incurrence by Borrower or any of its Subsidiaries of
any material liability, fine or penalty, or any material increase in the
contingent liability of Borrower or any of its Subsidiaries under any
post-retirement Welfare Plan benefit. The Administrative Agent will promptly
distribute to each Bank any notice it receives from Borrower pursuant to this
Section 7.4.

29

--------------------------------------------------------------------------------

        Section 7.5    Insurance. Borrower will insure, and keep insured, and
will cause each of its Subsidiaries to insure, and keep insured, with good and
responsible insurance companies, all insurable Property owned by it of a
character usually insured by companies similarly situated and operating like
Property. To the extent usually insured by companies similarly situated and
conducting similar businesses, Borrower will also insure, and cause each of its
Subsidiaries to insure, employers’ and public and product liability risks with
good and responsible insurance companies. Borrower will, upon request of any
Bank, furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.

        Section 7.6    Financial Reports and Other Information. (a) (a) Borrower
will maintain a system of accounting in accordance with GAAP and will furnish to
the Banks and their respective duly authorized representatives such information
respecting the business and financial condition of Borrower and its Subsidiaries
as any Bank may reasonably request; and without any request, the Borrower shall
deliver to the Administrative Agent in form and detail satisfactory to the
Administrative Agent, with copies for each Bank in form and substance
satisfactory to them each of the following:

    (i)        within 120 days after the end of each fiscal year of Borrower, a
copy of Borrower financial statements for such fiscal year, including the
consolidated balance sheet of Borrower and its Subsidiaries for such year and
the related statements of income and statements of cash flow, each as certified
by independent public accountants of recognized national standing selected by
Borrower in accordance with GAAP with such accountants’ unqualified opinion to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial position of Borrower and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, provided that if Borrower files its
annual report on Form 10-K for the applicable annual period, and such annual
report contains the financial statements and accountants certifications,
opinions and statements described above, the Borrower may satisfy the
requirements of this Section 7.6(a)(i) by delivering a copy of such annual
report to each Bank. Together with such information the Borrower shall provide
to each Bank such consolidating information as may be necessary for the Banks to
determine the Borrower’s compliance with Section 7.17 hereof;


30

--------------------------------------------------------------------------------

    (ii)        within 60 days after the end of each of the first three
quarterly fiscal periods of Borrower, a consolidated unaudited balance sheet of
Borrower and its Subsidiaries, and the related statements of income and
statements of cash flow, as of the close of such period, all of the foregoing
prepared by Borrower in reasonable detail in accordance with GAAP and certified
by Borrower’s chief financial officer or corporate controller as fairly
presenting the financial condition as at the dates thereof and the results of
operations for the periods covered thereby, provided that if Borrower files a
Form 10-Q for the applicable quarterly period, and such quarterly report
contains the financial statements and certifications described above, the
Borrower may satisfy the requirements of this Section 7.6(a)(ii) by delivering a
copy of such quarterly report to each Bank. Together with such information the
Borrower shall provide to each Bank such consolidating information as may be
necessary for the Banks to determine the Borrower’s compliance with Section 7.17
hereof;


    (iii)        within the period provided in subsection (i) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof; and


    (iv)        promptly after the sending or filing thereof, copies of all
proxy statements, financial statements and reports Borrower or any of its
Subsidiaries sends to their shareholders, and copies of all other regular,
periodic and special reports and all registration statements Borrower or any of
its Subsidiaries file with the SEC or any successor thereto, or with any
national securities exchanges.


        (b) Each financial statement furnished to the Banks pursuant to
subsection (i) or (ii) of this Section 7.6 shall be accompanied by (A) a written
certificate signed by Borrower’s chief financial officer or corporate controller
to the effect that (i) no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by Borrower to remedy
the same, (ii) the representations and warranties contained in Section 5 hereof
are true and correct in all material respects as though made on the date of such
certificate (other than those made solely as of an earlier date, which need only
remain true as of such date), except as otherwise described therein, and (B) a
Compliance Certificate in the form of Exhibit B hereto showing Borrower’s
compliance with the covenants set forth in Sections 7.9, 7.11, 7.12 and 7.14
through 7.19 hereof.

        (c) Borrower will promptly (and in any event within three Business Days
after an officer of Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank:

    (i)       of the occurrence of any Default or Event of Default;


    (ii)      any event or condition which could reasonably be expected to have
a Material Adverse Effect;


    (iii)     of any litigation or governmental proceeding of the type described
in Section 5.5 hereof;


    (iv)     of any material change in the information set forth on the
Schedules hereto;


31

--------------------------------------------------------------------------------

    (v)       of the entering into of any Long-Term Guaranties, and Borrower
shall promptly provide the Administrative Agent with a copy of any such
Guarantee and any modification to such Guarantee; and


    (vi)       of the consummation of the CLF&P Acquisition.


        Section 7.7    Bank Inspection Rights. For purposes of confirming
compliance with the Credit Documents or after the occurrence and during the
continuance of an Event of Default, upon reasonable notice from the
Administrative Agent or the Required Banks, Borrower will, at Borrower’s
expense, permit such Banks (and such Persons as any Bank may designate) during
normal business hours to visit and inspect, under Borrower’s guidance, any of
the Properties of Borrower or any of its Subsidiaries, to examine all of their
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and with their independent public
accountants (and by this provision Borrower authorizes such accountants to
discuss with the Banks (and such Persons as any Bank may designate) the finances
and affairs of Borrower and its Subsidiaries) all at such reasonable times and
as often as may be reasonably requested; provided, however, that except upon the
occurrence and during the continuation of any Default or Event of Default, not
more than one such visit and inspection may be conducted each calendar quarter.

        Section 7.8    Conduct of Business. Neither Borrower nor any Subsidiary
of Borrower will engage in any line of business other than business activities
in the field of (i) cogeneration and related thermal uses, (ii) energy
production, (iii) energy development, (iv) energy recovery, (v) utility
operation and management, (vi) demand side management services, (vii) energy
trading, (viii) management of investment funds which invest in energy related
businesses and investments in such funds, (ix) hedging but not speculative
activities relating to any of the foregoing lines of business, (x)
telecommunications, (xi) management and operating services related to any of the
foregoing lines of business, and (xii) other businesses not described in the
foregoing so long as the Investments and expenses made in such other businesses
does not exceed $20,000,000.

        Section 7.9    Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of Borrower;
provided, however, that this Section 7.9 shall not apply to or operate to
prevent:

    (a)        Liens arising by operation of law in respect of Property of
Borrower or any of its Subsidiaries which are incurred in the ordinary course of
business which do not in the aggregate materially detract from the value of such
Property or materially impair the use thereof in the operation of the business
of Borrower or any of its Subsidiaries;


    (b)        Liens securing (i) Non-Recourse Indebtedness of any Subsidiary of
Borrower or (ii) the obligations of a Project Finance Subsidiary under a power
purchase agreement, provided that in the case of clause (i) above any such Lien
is limited to the Property being financed or refinanced by such Indebtedness and
the stock (or similar equity interest) of the Subsidiary which incurred such
Non-Recourse Indebtedness, and in the case of clause (ii) above any such Lien is
limited to the Property and the stock (or similar equity interest) of such
Project Finance Subsidiary;


32

--------------------------------------------------------------------------------

    (c)        Liens for taxes or assessments or other government charges or
levies on Borrower or any Subsidiary of Borrower or their respective Properties
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of Borrower;
provided that the aggregate amount of liabilities (including interest and
penalties, if any) of Borrower and its Subsidiaries secured by such Liens shall
not exceed $20,000,000 at any one time outstanding;


    (d)        Liens arising out of judgments or awards against Borrower or any
Subsidiary of Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which such Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
Borrower and its Subsidiaries secured by such Liens shall not exceed $20,000,000
at any one time outstanding;


    (e)        Survey exceptions or encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties which are
necessary for the conduct of the activities of Borrower and any Subsidiary of
Borrower or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of Borrower or any
Subsidiary of Borrower;


    (f)        Liens existing on the date hereof and listed on Schedule 7.9
hereto;


    (g)        Liens securing (i) Indebtedness evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
personal property of Borrower or a Subsidiary of Borrower used in the ordinary
course of business of Borrower or a Subsidiary of Borrower, so long as such Lien
is limited to the property being financed or acquired and proceeds thereof, (ii)
Capitalized Lease Obligations, so long as such Lien is limited to the property
subject to the related Capital Lease and proceeds thereof, and (iii) the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds; provided, that such
Liens shall only be permitted to the extent the aggregate amount of Indebtedness
and other obligations secured by all such Liens does not exceed five percent
(5%) of Consolidated Assets as reflected on the most recent balance sheet
delivered by Borrower pursuant to Section 7.6;


33

--------------------------------------------------------------------------------

    (h)        Liens in favor of carriers, warehousemen, mechanics, materialmen
and landlords granted in the ordinary course of business for amounts not overdue
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;


    (i)        Liens incurred or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits;


    (j)        Liens relating to synthetic lease arrangements of Borrower or a
Subsidiary of Borrower, provided that (i) such Lien is limited to the Property
being leased, and (ii) to the extent the lessor or any other Person has recourse
to the Borrower, any Subsidiary or any of their Property (other than the
Property being so leased), through a Guarantee (including a residual guarantee)
or otherwise, such Lien shall be permitted if Borrower has included the recourse
portion of such obligations as Indebtedness for all purposes (including
financial covenant calculations) under the Credit Documents;


    (k)        Liens on assets of the Marketing Subsidiaries granted in the
ordinary course of business securing the reimbursement obligations of Marketing
Subsidiaries with respect to letters of credit and any working capital facility
of the Marketing Subsidiaries so long as the holder of such reimbursement
obligation or provider of such working capital facility has no recourse against
Borrower or a Consolidated Subsidiary of Borrower other than such Marketing
Subsidiary or any of their other assets (whether directly, through a Guarantee
or otherwise) other than pursuant to a Guarantee permitted pursuant to Section
7.15(f);


    (l)        Liens securing Indebtedness issued pursuant to (i) that certain
Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), and (ii) after the consummation of the CLF&P
Acquisition, the CLF&P Indenture; and


    (m)        Any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing paragraphs (a) through (j), inclusive, provided, however, that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
the Property which was subject to the Lien so extended, renewed or replaced.


provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.

        Section 7.10    Use of Proceeds; Regulation U. The proceeds of each
Borrowing will be used by Borrower solely (i) to fund Borrower’s working capital
needs, and (ii) for general corporate purposes of Borrower. Borrower will not
use any part of the proceeds of any of the Borrowings directly or indirectly to
purchase or carry any margin stock (as defined in Section 5.10 hereof) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

34

--------------------------------------------------------------------------------

        Section 7.11    Sales and Leasebacks. Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any arrangement with any bank,
insurance company or other lender or investor providing for the leasing by
Borrower or any Subsidiary of Borrower of any Property theretofore owned by it
and which has been or is to be sold or transferred by such owner to such lender
or investor if the total amount of rent and other obligations of the Borrower
and its Subsidiaries under such lease, when combined with all rent and other
obligations of Borrower and its Subsidiaries under all such leases, would exceed
$30,000,000 in the aggregate, provided that Borrower and its Subsidiaries may
engage in synthetic lease transactions so long as the Borrower’s or such
Subsidiary’s, as applicable, obligations under such synthetic leases are
included as Indebtedness for all purposes (including financial covenant
calculations) under the Credit Documents.

        Section 7.12    Mergers, Consolidations and Sales of Assets.

    (a)          Borrower will not, and will not permit any of its Material
Subsidiaries to, (i) consolidate with or be a party to merger with any other
Person or (ii) sell, lease or otherwise dispose of all or a “substantial part”of
the assets of Borrower and its Subsidiaries; provided, however, that (w) the
foregoing shall not prohibit any sale, lease, transfer or disposition to which
the Required Banks have consented, such consent not to by unreasonably withheld
if (A) such transaction does not result in a downgrade of either Borrower’s S&P
Rating or Moody’s Rating, (B) such transaction is for cash consideration (or
other consideration acceptable to the Required Banks) in an amount not less than
the fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole, (x) any Subsidiary of Borrower may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to Borrower or any Subsidiary of which Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving Borrower, Borrower shall be
the surviving or continuing corporation, (y) Borrower and its Subsidiaries may
sell inventory, reserves and electricity in the ordinary course of business, and
(z) Borrower may enter into a merger with, or acquisition of all of, another
Person so long as:


(1)  

Borrower is the surviving entity,


(2)  

unless consented to by the Required Banks, no downgrade in the Borrower’s S&P
Rating or Moody’s Rating would occur as a result of the consummation of such a
transaction,


(3)  

if such transaction is an acquisition, the Board of Directors (or similar
governing body) of the Person being acquired has approved being so acquired,


(4)  

no Default or Event of Default would has occurred and is continuing at the time
of, or would occur as a result of, such transaction.


        As used in this Section 7.12(a), a sale, lease, transfer or disposition
of assets during any fiscal year shall be deemed to be of a “substantial part”
of the consolidated assets of Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries
(excluding the Marketing Subsidiaries) during such fiscal year (other than
inventory, reserves and electricity in the ordinary course of business) exceeds
ten percent (10%) of the total assets of Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of the
immediately preceding fiscal year.

35

--------------------------------------------------------------------------------

        Notwithstanding anything to the foregoing to the contrary, the Banks
hereby consent to the CLF&P Acquisition on terms substantially similar to those
contained in the Stock Purchase Agreement between Xcel Energy Inc. and the
Borrower, dated January 13, 2004, related to the CLF&P Acquisition filed as
Exhibit 2.1 to the Borrower’s Quarterly Report on Form 10-Q filed with the SEC
on May 10, 2004, with such changes as are commercially reasonable.

    (b)        Except as permitted pursuant to Section 7.12(a) or Section 7.14
hereof, Borrower will not sell, transfer or otherwise dispose of, or permit any
of its Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares
of stock of any class (including as “stock”for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of
Borrower, except to Borrower or a Wholly-Owned Subsidiary of Borrower or except
for the purpose of qualifying directors.


        Section 7.13    Use of Property and Facilities; Environmental and Health
and Safety Laws.

    (a)        Borrower will, and will cause each of its Subsidiaries to, comply
in all material respects with the requirements of all Environmental and Health
Laws applicable to or pertaining to the Properties or business operations of
Borrower or any Subsidiary of Borrower. Without limiting the foregoing, Borrower
will not, and will not permit any Person to, except in accordance with
applicable law, dispose of any Hazardous Material into, onto or upon any real
property owned or operated by Borrower or any of its Subsidiaries.


    (b)        Borrower will promptly provide the Banks with copies of any
notice or other instrument of the type described in Section 5.11(b) hereof, and
in no event later than five (5) Business Days after an officer of Borrower or a
Subsidiary of Borrower receives such notice or instrument.


        Section 7.14    Investments, Acquisitions, Loans, Advances and
Guaranties. Borrower will not, nor will it permit any Subsidiary of Borrower to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:

36

--------------------------------------------------------------------------------

    (a)        investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that (i)
any such obligation matures within ten years from the date it is acquired by
Borrower or Subsidiary, and (ii) on any day, the aggregate amount of all such
investments maturing beyond one year from such date shall not exceed
$100,000,000;


    (b)        investments in (i) commercial paper rated P-1 by Moody’s
Investors Services, Inc. or A-1 by Standard & Poor’s Corporation maturing within
one year of its date of issuance, and (ii) debt and auction preferred securities
rated Aaa by Moody’s Investors Services, Inc. or AAA by Standard & Poor’s
Corporation maturing within one year of their respective dates of purchase;


    (c)        investments in certificates of deposit issued by any Bank or any
United States commercial bank having capital and surplus of not less than
$200,000,000 maturing within one year from the date of issuance thereof or in
banker’s acceptances endorsed by any Bank or other such commercial bank and
maturing within six months of the date of acceptance;


    (d)        investments in repurchase obligations with a term of not more
than seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;


    (e)        investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c) and
(d) above;


    (f)        ownership of stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to
Borrower or any Subsidiary;


    (g)        endorsements of negotiable instruments for collection in the
ordinary course of business;


    (h)        loans and advances to employees in the ordinary course of
business for travel, relocation, and similar purposes;


    (i)        Investments (i) existing on the Effective Date in Subsidiaries of
Borrower, (ii) existing on the Effective Date and identified in Schedule 7.14
hereof, or (iii) consisting of intercompany loans permitted pursuant to Section
7.15(e);


    (j)        Investments constituting (i) accounts receivable arising, (ii)
trade debt granted, or (iii) deposits made in connection with the purchase price
of goods or services, in each case in the ordinary course of business;


    (k)        Investments in Persons other than Marketing Subsidiaries engaged
in lines of business related to the lines of business described in Section 7.8
so long as (i) both before and after giving effect to such Investment no Default
of Event of Default shall have occurred and be continuing, (ii) such Investments
do not permit any creditor of such Person recourse to Borrower or any other
Subsidiary of Borrower or any of their assets (other than the assets and/or the
stock or similar equity interest of such Person) and (iii) if such Investments
are in Persons engaged in the lines of business described in clause (xii) of
Section 7.8, such Investments and expenses in the aggregate do not exceed
$20,000,000 outstanding at any time;


37

--------------------------------------------------------------------------------

    (l)       Guaranties, other than Long-Term Guaranties, so long as such
Indebtedness is permitted pursuant to Section 7.15;


    (m)      transactions permitted pursuant to Section 7.12(a);


    (n)       Investments constituting Long-Term Guaranties other than Long-Term
Guarantees of Indebtedness of the Marketing Subsidiaries;


    (o)       (i) Investments in Marketing Subsidiaries (other than Investments
in Marketing Subsidiaries consisting of Guaranties of Indebtedness of Marketing
Subsidiaries) existing on June 30, 2003and listed on Schedule 7.14 and (ii)
Investments consisting of Guaranties of Indebtedness of Marketing Subsidiaries
in existence on the Effective Date of the Related Credit Agreement and
Investments in Marketing Subsidiaries made after such Effective Date (including
through Guaranties (including Long-Term Guaranties)) provided, that the
aggregate amount of Investments permitted by this clause (ii) when combined with
the amount of intercompany Indebtedness owing by Marketing Subsidiaries
permitted pursuant to Section 7.15(e)(iii) plus the aggregate amount of L/C
Obligations outstanding attributable to Marketing Subsidiary Letters of Credit
shall not in the aggregate exceed $100,000,000 outstanding at any time (it being
understood that any increase in the value of any such Investment attributable to
the undistributed net earnings of the Marketing Subsidiaries shall not be deemed
a violation of this Section 7.14(o)); and


    (p)       Investments consisting of promissory notes issued in consideration
for the sale by the Borrower or a Subsidiary of a portion of the stock (or
similar equity interests) of a Subsidiary where (i) such note is secured by the
stock (or similar equity interest) sold, and (ii) one of the purposes of such
sale is to ensure that such Subsidiary qualifies as a “qualifying facility”
under the Public Utility Regulatory Policies Act of 1978, as amended


        Any Investment which when made complies with the requirements of
paragraphs (a) through (e) may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements;

        In determining the amount of investments, acquisitions, loans, advances
and guarantees permitted under this Section 7.14, investments and acquisitions
shall always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.

38

--------------------------------------------------------------------------------

        Section 7.15    Restrictions on Indebtedness. Borrower will not, nor
will it permit any Subsidiary of Borrower to, issue, incur, assume, create,
become liable for, contingently or otherwise, or have outstanding any
Indebtedness; provided, however, that the foregoing provisions shall not
restrict nor operate to prevent the following Indebtedness, so long as the
incurrence and maintenance of such Indebtedness would not cause the Borrower to
be in violation of Section 7.17 hereof if compliance with such covenant were
measured on the date of the incurrence of such Indebtedness:

          (a) the Obligations;


          (b) Non-Recourse Indebtedness of any Project Finance Subsidiary;


          (c) so long as the Borrower would be in compliance with Section 7.17
hereof (calculated as of the date of, and after giving affect to, the incurrence
of such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below but including the pledge of stock or
similar equity interest of any Project Finance Subsidiary or any Subsidiary
which is a special purpose entity whose sole purpose is to own the stock or
similar equity interest of a Project Finance Subsidiary) (A) set forth on
Schedule 7.15(b) hereto, (B) (i) of BHP, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
personal property of the Borrower or a Subsidiary of the Borrower used in the
ordinary course of business of the Borrower or Subsidiary, (iii) constituting
Capitalized Lease Obligations or with respect to synthetic (or similar type)
lease arrangements, or (iv) incurred in connection with the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that the aggregate amount of
Indebtedness permitted by this clause (B) at any time outstanding shall not
exceed 5% of Consolidated Assets as reflected on the most recent balance sheet
delivered by the Borrower pursuant to Section 7.6, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness, and (C) after the consummation of the CLF&P Acquisition, of
CLF&P outstanding under the CLF&P Indenture on the date of such consummation
which is assumed as part of such acquisition;


          (d) so long as the Borrower would be in compliance with Section 7.17
hereof (calculated as of the date of, and after giving affect to, the incurrence
of such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below) which is unsecured and either junior in
right of payment to the Obligations or pari passu to the Obligations or is
equally and ratably secured with the Obligations, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;


39

--------------------------------------------------------------------------------

          (e) intercompany loans (i) from (x) Subsidiary to Borrower so long as
such loans are subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent, and (y) Borrower to a Subsidiary of Borrower, (ii)
among Wholly-Owned Subsidiaries, and (iii) from a Subsidiary of Borrower to a
Marketing Subsidiary, so long as the aggregate amount of such loans from time to
time owing by the Marketing Subsidiaries does not exceed the difference between
(I) $10,000,000, less (II) the sum of (A) the aggregate amount of Guaranties
outstanding pursuant to Section 7.15(f), and (B) the aggregate amount of other
Investments then made in the Marketing Subsidiaries pursuant to Section
7.14(o)(ii) (it being understood that to the extent such limit is exceeded
solely as a result of an increase in the value of any such Investment
attributable to the undistributed net earnings of the Marketing Subsidiaries, it
shall not be deemed a violation of this Section 7.15(e));


          (f) Indebtedness consisting of Guaranties of the Indebtedness of the
Marketing Subsidiaries (including Long-Term Guaranties), provided that such
Indebtedness shall only be permitted to the extent the aggregate amount of such
Indebtedness, when added to the sum of (i) the aggregate amount of all
intercompany loans made to the Marketing Subsidiaries pursuant to Section
7.15(e), plus (ii) the aggregate amount of all other Investments made in
Marketing Subsidiaries pursuant to Section 7.14(o)(ii), plus (iii) the aggregate
amount of L/C Obligations outstanding attributable to Marketing Subsidiary
Letters of Credit, does not exceed $100,000,000 (it being understood that to the
extent such limit is exceeded solely as a result of an increase in the value of
any such Investment attributable to the undistributed net earnings of the
Marketing Subsidiaries, it shall not be deemed a violation of this Section
7.15(f)) provided, further that Borrower shall promptly provide the
Administrative Agent with a copy of any such Guarantee and any modification to
such Guarantee;


          (g) Indebtedness of the Marketing Subsidiaries under Marketing
Subsidiary Excluded Credit Facilities in an aggregate amount not to exceed the
Marketing Subsidiary Indebtedness Limit;


          (h) Permitted Derivative Obligations; and


          (i) Indebtedness pursuant to Long-Term Guaranties (other than
Long-Term Guaranties of Indebtedness of Marketing Subsidiaries).


        Indebtedness shall only be permitted under (e), (f), (h), and (i) above
to the extent such Indebtedness will have a priority of payment with the
Obligations which is no greater than pari passu.

        Section 7.16    Consolidated Net Worth. Borrower will at the end of each
fiscal quarter maintain Consolidated Net Worth in an amount of not less than the
sum of (i) $550,000,000 plus (ii) fifty percent (50%) of the aggregate
Consolidated Net Income, if positive, for the period beginning April 1, 2004 and
ending on the last day of such fiscal quarter.

        Section 7.17    Recourse Leverage Ratio. Borrower will not at the end of
any fiscal quarter permit the Recourse Leverage Ratio to exceed 0.65 to 1.00.

        Section 7.18    Fixed Charge Coverage Ratio. Borrower will maintain a
Fixed Charge Coverage Ratio of not less than 1.50:1.00, as determined at the end
of each fiscal quarter.

40

--------------------------------------------------------------------------------

        Section 7.19    Dividends and Other Shareholder Distributions. (a)(a)
Borrower shall not (i) declare or pay any dividends or make a distribution of
any kind (including by redemption or purchase) on or relating to its outstanding
capital stock, or (ii) repay (directly, through sinking fund payments or
otherwise) any Indebtedness or other obligations owing to a shareholder unless
in either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action.

        (b)     Except (i) if Borrower becomes a “registered holding
company”within the meaning of PUHCA, then to extent such an encumbrance or
restriction is imposed by PUHCA or the rules and regulations promulgated
thereunder, (ii) as set forth on Schedule 7.19, or (iii) in connection with
Non-Recourse Indebtedness of a Project Finance Subsidiary, Borrower will not,
and will not permit any of its Subsidiaries, directly or indirectly to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to:
(1) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock owned by Borrower or any Subsidiary of Borrower; (2) pay any
Indebtedness owed to Borrower or any other Subsidiary; (3) make loans or
advances to Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to Borrower or any other Subsidiary.

        Section 7.20    No Negative Pledge. Except (i) as set forth on Schedule
7.19 or (ii) in connection with Non-Recourse Indebtedness of a Project Finance
Subsidiary, the Borrower will not, and will not permit any of its Subsidiaries
(other than Project Finance Subsidiaries), directly or indirectly to enter into
or assume any agreement (other than customary non-assignment and no sub-letting
provisions in leases consistent with Borrower’s past practices and the Credit
Documents and, solely with respect to the asset so financed, Capitalized Leases,
to the extent such Indebtedness is permitted herein) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired.

        Section 7.21    Transactions with Affiliates. Except if Borrower becomes
a “registered holding company”within the meaning of PUHCA, and then except as is
required by PUHCA or the rules and regulations promulgated thereunder, Borrower
will not, and will not permit any of its Subsidiaries to, enter into or be a
party to any material transaction or arrangement with any Affiliate of such
Person (other than Borrower), including without limitation, the purchase from,
sale to or exchange of Property with, any merger or consolidation with or into,
or the rendering of any service by or for, any Affiliate, except in the ordinary
course of and pursuant to the reasonable requirements of Borrower’s or such
Subsidiary’s business and upon terms no less favorable to such Borrower or such
Subsidiary than could be obtained in a similar transaction involving a
third-party.

        Section 7.22    Compliance with Laws. Without limiting any of the other
covenants of Borrower in this Section 7, Borrower will, and will cause each of
its Subsidiaries to, conduct its business, and otherwise be, in compliance with
all applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities; provided, however, that neither Borrower nor any
Subsidiary of Borrower shall be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

41

--------------------------------------------------------------------------------

        Section 7.23     Pari-Passu. Borrower will at all times cause the
Obligations to rank at least pari passu with all other senior unsecured
Indebtedness of Borrower.

        Section 7.24    Certain Subsidiaries. Unless pursuant to Indebtedness
which is authorized pursuant to this Agreement, Borrower will not, and the
Subsidiaries of Borrower will not, permit any creditor of a Marketing Subsidiary
or a Project Finance Subsidiary to have recourse to any Borrower or any
Subsidiary of Borrower or any of their assets (other than (i) the stock or
similar equity interest of the applicable Subsidiary and (ii) with respect to a
Permitted Derivative Obligation) other than recourse under Guaranties permitted
pursuant to Sections 7.15(f) and (i).

        Section 7.25    Ratings. Borrower will at all times this Agreement is in
effect maintain a S&P Rating and a Moody’s Rating (or if one or both of such
ratings are unavailable, rating(s) from such other recognized national rating
agency or agencies as may be acceptable to the Administrative Agent and the
Required Banks).

        Section 7.26     PUHCA. Substantially concurrently with the Borrower
becoming a “registered holding company” within the meaning of PUHCA, it shall
deliver to the Administrative Agent, for the benefit of the Banks, a legal
opinion to the effect that Borrower has obtained all necessary approvals under
such Act in connection with its obligations under the Credit Documents, and such
other related matters as the Administrative Agent may reasonably request.

        SECTION 8    EVENTS OF DEFAULT AND REMEDIES.

        Section 8.1    Events of Default. Any one or more of the following shall
constitute an Event of Default:

    (a)        (i) default in the payment when due of any fees, interest or of
any other Obligation not covered by clause (ii) below and such payment default
continues for three (3) days or (ii) default in the payment when due of the
principal amount of any Loan;


    (b)        default by Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Section 7.1, Section 7.6(c), Section
7.9 through 7.12, Sections 7.14 through 7.21, 7.23, 7.24 and 7.25 hereof;


    (c)        default by Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in (a) or (b) above, which is not remedied within thirty (30) days
after notice thereof shall have been given to the Borrower by the Administrative
Agent;


    (d)        (i) failure to pay when due Indebtedness in an aggregate
principal amount of $20,000,000 or more of Borrower or any Material Subsidiary,
or (ii) default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of Borrower or any of its Material
Subsidiary in an aggregate principal amount of $20,000,000 or more may be issued
or created and such default shall continue for a period of time sufficient to
permit the holder or beneficiary of such Indebtedness or a trustee therefor to
cause the acceleration of the maturity of any such Indebtedness or any mandatory
unscheduled prepayment, purchase or funding thereof, or (iii) an “Event of
Default” shall occur under the Related Credit Agreement;


42

--------------------------------------------------------------------------------

    (e)        any representation or warranty made herein or in any other Credit
Document by Borrower or any Subsidiary of Borrower, or in any statement or
certificate furnished pursuant hereto or pursuant to any other Credit Document
by Borrower or any Subsidiary of Borrower, or in connection with any Credit
Document, proves untrue in any material respect as of the date of the issuance
or making, or deemed making or issuance, thereof;


    (f)        Borrower or any Material Subsidiary shall (i) fail to pay its
debts generally as they become due or admit in writing its inability to pay its
debts generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;


    (g)        a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any Material Subsidiary, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(iv) shall be instituted against Borrower or any Material Subsidiary, and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) days;


    (h)        Borrower or any Material Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $20,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon;


    (i)        Borrower or any other member of the Controlled Group shall fail
to pay when due an amount or amounts which it shall have become liable, to pay
to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $20,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by Borrower or any Subsidiary of Borrower or any other member of the
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against Borrower or any
other member of the Controlled Group to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;


43

--------------------------------------------------------------------------------

    (j)        Borrower or any Subsidiary of Borrower or any Person acting on
behalf of Borrower, a Subsidiary or any governmental authority challenges the
validity of any Credit Document or Borrower’s or one of its Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect or is modified other than in accordance with the terms thereof and
hereof;


    (k)        a Change of Control Event shall have occurred; or


    (l)        Borrower shall for any reason cease to be wholly liable for the
full amount of the Obligations.


        Section 8.2    Non-Bankruptcy Defaults. When any Event of Default other
than those described in subsections (f) or (g) of Section 8.1 hereof has
occurred and is continuing, the Administrative Agent shall, if so directed by
the Required Banks, by written notice to Borrower: (a) terminate the remaining
Commitments and all other obligations of the Banks hereunder on the date stated
in such notice (which may be the date thereof); and (b) declare the principal of
and the accrued interest on all outstanding Notes to be forthwith due and
payable and thereupon all outstanding Notes, including both principal and
interest thereon, and all other Obligations, shall be and become immediately due
and payable together with all other amounts payable under the Credit Documents
without further demand, presentment, protest or notice of any kind. The
Administrative Agent, after giving notice to Borrower pursuant to Section 8.1(c)
or this Section 8.2, shall also promptly send a copy of such notice to the other
Banks, but the failure to do so shall not impair or annul the effect of such
notice.

        Section 8.3    Bankruptcy Defaults. When any Event of Default described
in subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Banks to extend further
credit pursuant to any of the terms hereof shall immediately terminate.

        Section 8.4    [Intentionally Omitted].

        Section 8.5    Expenses. Borrower agrees to pay to the Administrative
Agent and each Bank, and any other holder of any Note outstanding hereunder, all
costs and expenses incurred or paid by the Administrative Agent or such Bank or
any such holder, including attorneys’ fees (including allocable fees of in-house
counsel) and court costs, in connection with (i) any amendment or waiver to the
Credit Documents requested by Borrower, (ii) any Default or Event of Default by
Borrower hereunder, or (iii) the enforcement of any of the Credit Documents.

        SECTION 9    CHANGE IN CIRCUMSTANCES.

        Section 9.1    Change of Law. Notwithstanding any other provisions of
this Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans. Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, Borrower may then elect to borrow the principal
amount of the affected Eurodollar Loans from such Bank by means of Base Rate
Loans from such Bank, which Base Rate Loans shall not be made ratably by the
Banks but only from such affected Bank.

44

--------------------------------------------------------------------------------

        Section 9.2    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of,LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

    (a)        the Administrative Agent determines that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to major banks in the
eurodollar interbank market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or


    (b)        Banks having more than 33% percent (33)% or more of the aggregate
amount of the Commitments reasonably determine and so advise the Administrative
Agent that LIBOR as reasonably determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks or Bank of funding their or
its Eurodollar Loans or Loan for such Interest Period,


then the Administrative Agent shall forthwith give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks or of the relevant Bank to make Eurodollar Loans shall
be suspended.

        Section 9.3    Increased Cost and Reduced Return.

    (a)        If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive (whether or not having the force of law but, if not having the force
of law, compliance with which is customary in the relevant jurisdiction) of any
such authority, central bank or comparable agency:


    (i)        shall subject any Bank (or its Lending Office) to any tax, duty
or other charge with respect to its Eurodollar Loans, its Notes, or its
obligation to make Eurodollar Loans, or shall change the basis of taxation of
payments to any Bank (or its Lending Office) of the principal of or interest on
its Eurodollar Loans, or any other amounts due under this Agreement in respect
of its Eurodollar Loans, or its obligation to make Eurodollar Loans (except for
changes in the rate of tax on the overall net income or profits of such Bank or
its Lending Office imposed by the jurisdiction in which such Bank or its lending
office is incorporated in which such Bank’s principal executive office or
Lending Office is located); or


45

--------------------------------------------------------------------------------

    (ii)        shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Lending Office) or
shall impose on any Bank (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, or its obligation to
make Eurodollar Loans;


and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Eurodollar Loan, or to reduce
the amount of any sum received or receivable by such Bank (or its Lending
Office) under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Bank to be material, then, within fifteen (15) days after
demand by such Bank (with a copy to the Administrative Agent), Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank is
determined to be entitled to a refund from the applicable authority for any
amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.

        (b)     If, after the date hereof, any Bank or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein (including, without
limitation, any revision in the Final Risk-Based Capital Guidelines of the Board
of Governors of the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR
Part 225, Appendix A) or of the Office of the Comptroller of the Currency (12
CFR Part 3, Appendix A), or in any other applicable capital rules heretofore
adopted and issued by any governmental authority), or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law
but, if not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction.

        (c)     Each Bank that determines to seek compensation under this
Section 9.3 shall notify Borrower and the Administrative Agent of the
circumstances that entitle the Bank to such compensation pursuant to this
Section 9.3 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole judgment of such Bank, be otherwise disadvantageous to such
Bank. A certificate of any Bank claiming compensation under this Section 9.3 and
setting forth the additional amount or amounts to be paid to it hereunder
submitted to Borrower and the Administrative Agent by such Bank in good faith
shall be prima facie evidence of the amount of such compensation. In determining
such amount, such Bank may use any reasonable averaging and attribution methods.

46

--------------------------------------------------------------------------------

        Section 9.4 Lending Offices. Each Bank may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof (each a “Lending
Office”) for each type of Loan available hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to Borrower and the Administrative Agent, so long as such
election does not increase costs or other amounts payable by Borrower to such
Bank hereunder.

        Section 9.5 Discretion of Bank as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.

SECTION 10 THE AGENT.

        Section 10.1 Appointment and Authorization of Administrative Agent. Each
Bank hereby appoints ABN AMRO Bank N.V. as the Administrative Agent under the
Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents. The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Bank, the holder of
any Note or any other Person; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

        Section 10.2 Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any other Bank and may exercise or refrain from exercising
the same as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with Borrower or any Affiliate of Borrower as if
it were not the Administrative Agent under the Credit Documents.

        Section 10.3 Action by Administrative Agent. If the Administrative Agent
receives from Borrower a written notice of an Event of Default pursuant to
Section 7.6(c)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof. The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or Borrower. In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.

47

--------------------------------------------------------------------------------

        Section 10.4      Consultation with Experts. The Administrative Agent
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

        Section 10.5     Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents, or
employees shall be liable for any action taken or not taken by it in connection
with the Credit Documents (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement, any other Credit Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of Borrower or
any other party contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Section 6 hereof; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Credit Document or of any other
documents or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Credit
Documents. The Administrative Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to Borrower in the manner set
forth in the Credit Documents. It shall be the responsibility of each Bank to
keep itself informed as to the creditworthiness of Borrower and any other
relevant Person, and the Administrative Agent shall have no liability to any
Bank with respect thereto.

48

--------------------------------------------------------------------------------

        Section 10.6     Indemnity. The Banks shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by Borrower and except
to the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified. The
obligations of the Banks under this Section 10.6 shall survive termination of
this Agreement.

        Section 10.7     Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Banks and Borrower. Upon any such resignation of
the Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring or removed Administrative Agent under
the Credit Documents, and the retiring Administrative Agent shall be discharged
from its duties and obligations thereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 10 and all protective provisions of the other Credit Documents shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent.

        SECTION 11    MISCELLANEOUS.

        Section 11.1     Withholding Taxes.

    (a)        Payments Free of Withholding. Subject to Section 11.1 (b) hereof,
each payment by Borrower under this Agreement or the other Credit Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient). If any such
withholding is so required, Borrower shall make the withholding, pay the amount
withheld to the appropriate governmental authority before penalties attach
thereto or interest accrues thereon and forthwith pay such additional amount as
may be necessary to ensure that the net amount actually received by each Bank
and the Administrative Agent free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount which that Bank or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Bank pays any
amount in respect of any such taxes, penalties or interest Borrower shall
reimburse the Administrative Agent or that Bank for that payment on demand in
the currency in which such payment was made. If Borrower pay any such taxes,
penalties or interest, they shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Bank or Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after payment.
If any Bank or the Administrative Agent determines it has received or been
granted a credit against or relief or remission for, or repayment of, any taxes
paid or payable by it because of any taxes, penalties or interest paid by
Borrower and evidenced by such a tax receipt, such Bank or Administrative Agent
shall, to the extent it can do so without prejudice to the retention of the
amount of such credit, relief, remission or repayment, pay to Borrower such
amount as such Bank or Administrative Agent determines is attributable to such
deduction or withholding and which will leave such Bank or Administrative Agent
(after such payment) in no better or worse position than it would have been in
if Borrower had not been required to make such deduction or withholding. Nothing
in this Agreement shall interfere with the right of each Bank and the
Administrative Agent to arrange its tax affairs in whatever manner it thinks fit
nor obligate any Bank or the Administrative Agent to disclose any information
relating to its tax affairs or any computations in connection with such taxes.


49

--------------------------------------------------------------------------------

    (b)        U.S. Withholding Tax Exemptions. Each Bank that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to Borrower and the Administrative Agent on or before the date of the
initial Borrowing hereunder two duly completed and signed copies of either Form
W8BEN (relating to such Bank and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Bank, including
fees, pursuant to the Credit Documents and the Loans) or Form W8ECI (relating to
all amounts to be received by such Bank, including fees, pursuant to the Credit
Documents and the Loans) of the United States Internal Revenue Service.
Thereafter and from time to time, each Bank shall submit to Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) as may be (i)
requested by Borrower in a written notice, directly or through the
Administrative Agent, to such Bank and (ii) required under then current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Bank, including fees,
pursuant to the Credit Documents or the Loans.


    (c)        Inability of Bank to Submit Forms. If any Bank determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to Borrower
or Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) of this Section 11.1 or that such Bank is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Bank shall promptly notify Borrower and Administrative Agent of such fact
and the Bank shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.


        Section 11.2     No Waiver of Rights. No delay or failure on the part of
the Administrative Agent or any Bank or on the part of the holder or holders of
any Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.

50

--------------------------------------------------------------------------------

        Section 11.3    Non-Business Day. If any payment of principal or
interest on any Loan or of any other Obligation shall fall due on a day which is
not a Business Day, interest or fees (as applicable) at the rate, if any, such
Loan or other Obligation bears for the period prior to maturity shall continue
to accrue on such Obligation from the stated due date thereof to and including
the next succeeding Business Day, on which the same shall be payable.

        Section 11.4    Documentary Taxes. Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.

        Section 11.5    Survival of Representations. All representations and
warranties made herein or in certificates given pursuant hereto shall survive
the execution and delivery of this Agreement and the other Credit Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.

        Section 11.6    Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.

        Section 11.7    Set-Off. (a) (a) In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Bank and each
subsequent holder of any Note is hereby authorized by Borrower at any time or
from time to time, without notice to Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
or otherwise fully matured, and in whatever currency denominated) and any other
Indebtedness at any time held or owing by that Bank or that subsequent holder to
or for the credit or the account of Borrower, whether or not matured, against
and on account of the obligations and liabilities of Borrower to that Bank or
that subsequent holder under the Credit Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Credit Documents, irrespective of whether or not (a) that Bank or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans or Notes and other amounts due hereunder shall have
become due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

        (b)     Each Bank agrees with each other Bank a party hereto that if
such Bank shall receive and retain any payment, whether by set-off or
application of deposit balances or otherwise, on any of the Loans in excess of
its ratable share of payments on all such obligations then outstanding to the
Banks, then such Bank shall purchase for cash at face value, but without
recourse, ratably from each of the other Banks such amount of the Loans held by
each such other Banks (or interest therein) as shall be necessary to cause such
Bank to share such excess payment ratably with all the other Banks; provided,
however, that if any such purchase is made by any Bank, and if such excess
payment or part thereof is thereafter recovered from such purchasing Bank, the
related purchases from the other Banks shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest.

51

--------------------------------------------------------------------------------

        Section 11.8    Notices. Except as otherwise specified herein, all
notices under the Credit Documents shall be in writing (including facsimile or
other electronic communication) and shall be given to a party hereunder at its
address or facsimile number set forth below or such other address or facsimile
number as such party may hereafter specify by notice to the Administrative Agent
and Borrower, given by courier, by United States certified or registered mail,
or by other telecommunication device capable of creating a written record of
such notice and its receipt. Notices under the Credit Documents to the Banks
shall be addressed to their respective addresses, facsimile or telephone numbers
set forth on the signature pages hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof, and to Borrower and to
the Administrative Agent to:

  If to Borrower:


  Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Garner M. Anderson
Facsimile: 605.721.2597
Telephone: 605.721.2311


  with copies to:


  Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile: 605.721.2550
Telephone: 605.721.2303


  If to the Administrative Agent:


  Notices shall be sent to the applicable address set forth on Part B of
Schedule 4 hereto.


        With copies of all such notices to:

  ABN AMRO Bank N.V.
4400 Post Oak Parkway
Suite 1500
Houston, TX 77027
Attention: Frank TJ van Deur
Facsimile: 832-681-7141
Telephone 832-681-7100


52

--------------------------------------------------------------------------------

        Each such notice, request or other communication shall be effective (i)
if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 11.8 or on the signature pages hereof and a
confirmation of receipt of such facsimile has been received by the sender, (ii)
if given by courier, when delivered, (iii) if given by mail, three business days
after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.8; provided that
any notice given pursuant to Section 2 hereof shall be effective only upon
receipt.

        Section 11.9    Counterparts. This Agreement may be executed in any
number of counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart hereof via facsimile or electronic means
shall for all purposes be as effective as delivery of an original counterpart.

        Section 11.10    Successors and Assigns.

        (a)       Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign any of its rights or obligations under any Credit
Document unless such assignation occurs in connection with a merger or
acquisition by Borrower which is otherwise permitted under the terms of this
Agreement and the appropriate Credit Documents, if applicable, and Borrower
obtains the prior written consent of all of the Banks, which consent shall be in
form and substance satisfactory to the Administrative Agent. No Bank may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Banks) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

        (b)       Assignments by Banks. Any Bank may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

    (i)               except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund with respect to a Bank, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loan of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower, otherwise
consents (each such consent not to be unreasonably withheld or delayed);


53

--------------------------------------------------------------------------------

    (ii)               each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Bank’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned and in
addition, if the assigning Bank is a party to the Related Credit Agreement, a
proportionate assignment of the assigning Bank’s rights and obligations under
the Related Credit Agreement must also be assigned;


    (iii)               any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Bank with a Commitment (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and


    (iv)               the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. The Borrower shall
execute and deliver to the assignee a Note upon written request from such
assignee. The assignor shall promptly return to the Borrower its Note if after
giving effect to such assignment such assignor has no Commitment and no
Obligations are owing to such assignor.

        (c)       Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

54

--------------------------------------------------------------------------------

        (d)       Participations. Any Bank may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged, (ii)
such Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement.

        Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(a) as though it were a Bank, provided such Participant
agrees to be subject to Section 11.7(b) as though it were a Bank.

        (e)       Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 9.3 and 9.4 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 as though it were a Bank.

        (f)       Certain Pledges. Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

55

--------------------------------------------------------------------------------

        (g)       Certain Funding Arrangements. Notwithstanding anything to the
contrary contained herein, any Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle which is an Affiliate of such Bank (a “SPC”), identified
as such in writing from time to time by the Granting Bank to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.

        Section 11.11    Amendments. Any provision of the Credit Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by (a) Borrower, (b) the Required Banks, and (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent; provided that:

    (i)        no amendment or waiver pursuant to this Section. 11.11 shall (A)
increase, decrease or extend any Commitment of any Bank without the consent of
such Bank or (B) reduce the amount of or postpone any fixed date for payment of
any principal of or interest on any Loan or of any fee or other Obligation
payable hereunder without the consent of each Bank; and


    (ii)        no amendment or waiver pursuant to this Section 11.11 shall,
unless signed by each Bank, change this Section 11.11, or the definition of
Required Banks, or affect the number of Banks required to take any action under
the Credit Documents.


        Anything in this Agreement to the contrary notwithstanding, if at any
time when the conditions precedent set forth in Section 6.2 hereof to any Loan
hereunder are satisfied, any Bank shall fail to fulfill its obligations to make
such Loan (any such Bank, a “Defaulting Bank”) then, for so long as such failure
shall continue, the Defaulting Bank shall (unless Borrower, the Administrative
Agent and the Required Banks (determined as if the Defaulting Bank were not a
Bank hereunder) shall otherwise consent in writing) be deemed for all purposes
related to amendments, modifications, waivers or consents under this Agreement
(other than amendments or waivers referred to in clause (i) and (ii) above) to
have no Loans or Commitments and shall not be treated as a Bank hereunder when
performing the computation of the Required Banks. To the extent the
Administrative Agent receives any payments or other amounts for the account of a
Defaulting Bank such Defaulting Bank shall be deemed to have requested that the
Administrative Agent use such payment or other amount to fulfill its obligations
to make such Loan.

56

--------------------------------------------------------------------------------

        Section 11.12     Headings. Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

        Section 11.13    Legal Fees, Other Costs and Indemnification. Borrower
agrees to pay all reasonable costs and expenses of the Arrangers in connection
with the preparation and negotiation of the Credit Documents (including past and
future reasonable out-of-pocket expenses incurred by the Arrangers in connection
with the syndication of the transaction), including without limitation, the
reasonable fees and disbursements of counsel to the Arrangers, in connection
with the preparation and execution of the Credit Documents, and any amendment,
waiver or consent related hereto, whether or not the transactions contemplated
herein are consummated. Borrower further agrees to indemnify each Bank, the
Administrative Agent, and their respective directors, agents, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto) which any of them may incur or reasonably pay arising out of or
relating to any Credit Document (including any relating to a misrepresentation
by Borrower under any Credit Document) or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. Borrower, upon demand
by any of the Administrative Agent, or a Bank at any time, shall reimburse the
Administrative Agent, or Bank for any reasonable legal or other expenses
(including allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified, provided that with respect to legal costs and expenses
incurred in connection with the enforcement of the Banks rights hereunder or any
work-out or similar situation, Borrower shall only be obligated to pay the legal
fees of the Administrative Agent and not of any other Bank.

        Section 11.14    Entire Agreement. The Credit Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior or contemporaneous agreements, whether written or oral,
with respect thereto are superseded thereby.

        Section 11.15    Construction. The parties hereto acknowledge and agree
that neither this Agreement nor the other Credit Documents shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.

        Section 11.16    Governing Law. This Agreement and the other Credit
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of New York.

57

--------------------------------------------------------------------------------

        Section 11.17    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

        Section 11.18    Replacement of Bank. Each Bank agrees that, upon the
occurrence of any event set forth in Sections 9.1, 9.3 and 11.1, such Bank will
use reasonable efforts to book and maintain its Loans through a different
Lending Office or to transfer its Loans to an Affiliate with the objective of
avoiding or minimizing the consequences of such event; provided that such
booking or transfer is not otherwise disadvantageous to such Bank as determined
by such Bank in its sole and absolute discretion. If any Bank has demanded to be
paid additional amounts pursuant to Sections 9.1, 9.3 and 11.1, and the payment
of such additional amounts are, and are likely to continue to be, more onerous
in the reasonable judgment of Borrower than with respect to the other Banks,
then Borrower shall have the right at any time when no Default or Event of
Default shall have occurred and be continuing to seek one or more financial
institutions which are not Affiliates of Borrower (each, a “Replacement Bank”)
to purchase with the written consent of the Administrative Agent (which consent
shall not be (x) required if such proposed Replacement Bank is already a Bank,
or an Affiliate of a Bank, or (y) unreasonably delayed or withheld) the
outstanding Loans and Commitments of such Bank (the “Affected Bank”), and if
Borrower locate a Replacement Bank, the Affected Bank shall, upon

i.  

prior written notice to the Administrative Agent,


ii.  

(i) payment to the Affected Bank of the purchase price agreed between it and the
Replacement Bank (or, failing such agreement, a purchase price in the amount of
the outstanding principal amount of the Affected Bank’s Loans and accrued
interest thereon to the date of payment) by the Replacement Bank plus (ii)
payment by Borrower of all Obligations (other than principal and interest with
respect to Loans) then due to the Affected Bank or accrued for its account
hereunder or under any other Loan Document,


iii.  

satisfaction of the provisions set forth in Section 11.10, and


iv.  

payment by Borrower to the Affected Bank and the Administrative Agent of all
reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the recordation fee described in Section 11.10),


58

--------------------------------------------------------------------------------

assign and delegate all its rights and obligations under this Agreement and any
other Credit Document to which it is a party (including its outstanding Loans)
to the Replacement Bank (such assignment to be made without recourse,
representation or warranty), and the Replacement Bank shall assume such rights
and obligations, whereupon the Replacement Bank shall in accordance with Section
11.10 become a party to each Credit Document to which the Affected Bank is a
party and shall have the rights and obligations of a Bank thereunder and the
Affected Bank shall be released from its obligations hereunder and each other
Credit Document to the extent of such assignment and delegation.

        Section 11.19    Confidentiality. The Administrative Agent and the Banks
shall hold all non-public information provided to them by Borrower pursuant to
or in connection with this Agreement in accordance with their customary
procedures for handling confidential information of this nature, but may make
disclosure to any of their examiners, regulators, Affiliates, outside auditors,
counsel and other professional advisors in connection with this Agreement or any
other Credit Document or as reasonably required by any potential bona fide
transferee, participant or assignee, or in connection with the exercise of
remedies under a Credit Document, or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 11.19), or to any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or as requested by any governmental
agency or representative thereof or pursuant to legal process; provided,
however, that unless specifically prohibited by applicable law or court order,
the Administrative Agent and each Bank shall use reasonable efforts to promptly
notify Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of the Administrative Agent or such Bank by such
governmental agency) for disclosure of any such non-public information and,
where practicable, prior to disclosure of such information. Prior to any such
disclosure pursuant to this Section 11.19, the Administrative Agent and each
Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.19; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.19.

        Notwithstanding anything herein to the contrary, “confidential
information” shall not include, and the Administrative Agent and each Bank may
disclose to any and all persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Administrative Agent or such Bank relating to such tax treatment and tax
structure.

        Section 11.20    Rights and Liabilities of Documentation Agents and
Syndication Agents. Neither Documentation Agents nor Syndication Agents have any
special rights, powers, obligations, liabilities, responsibilities or duties
under this Agreement as a result of acting in the capacity of Documentation
Agents or Syndication Agents, as applicable, other than those applicable to them
in their capacity as Banks hereunder. Without limiting the foregoing, neither
Documentation Agents nor Syndication Agents shall have or be deemed to have a
fiduciary relationship with any Bank. Each Bank hereby makes the same
acknowledgments and undertakings with respect to Documentation Agents and the
Syndication Agents as it makes with respect to the Administrative Agent and any
directors, officers, agents and employees of the Administrative Agent in Section
10.5.

59

--------------------------------------------------------------------------------

        Section 11.21 Severability of Provisions. Any provision in this
Agreement or any other Credit Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement and the other Credit Documents are declared to be severable.

        Section 11.22 Termination of Existing Credit Agreement. Effective as of
the Effective Date, the Borrower hereby terminates that certain 3 Year Credit
Agreement dated as of August 28, 2001 among the Borrower, ABN AMRO Bank N.V., as
Administrative Agent, and the financial institutions party thereto has been
terminated.

— Remainder of Page Intentionally Left Blank —
[Signature Page Follows]

60

--------------------------------------------------------------------------------

        In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed and delivered in New York, New York by their duly authorized
officers as of the day and year first above written.

  BLACK HILLS CORPORATION, a South Dakota corporation


  By:/s/ Mark T. Thies
Name: Mark T. Thies
Title: Executive Vice President and
Chief Financial Officer












Signature Page to Credit Agreement

--------------------------------------------------------------------------------

Commitment: $[______________]

          ABN AMRO BANK N.V., in its individual
        capacity as a Bank and as an Administrative
        Agent


          By: /s/ Frank T.J. van Deur
        Name: Frank T.J. van Deur
        Title: Vice President


          By: /s/ Frank R. Russo, Jr.
        Name: Frank R. Russo, Jr.
        Title: Vice President


Address for notices:

          ABN AMRO Bank N.V.
        4400 Post Oak Parkway
        Suite 1500
        Houston, TX 77027
        Attention: Frank TJ van Deur
        Facsimile: 832-681-7141
        Telephone: 832-681-7100


With copy to:

          ABN AMRO Bank N.V.
        208 South LaSalle Street
        Suite 1500
        Chicago, Illinois 60604-1003
        Attention: Ken Keck
        Facsimile: (312) 992-5111
        Telephone: (312) 992-5134


Lending Offices:

Base Rate Loans:

          ABN AMRO Bank N.V.
        208 South LaSalle Street, Suite 1500
        Chicago, Illinois 60604-1003
        Attention: Agency Services
        E-mail beata.konopko@abnamro.com
        FAX:: 312 992-5157


Eurocurrency Loans: Same as above

Signature Page to Credit Agreement

--------------------------------------------------------------------------------


EXHIBIT A


364-DAY NOTE

May 13, 2004

        FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South
Dakota corporation (“Borrower”), promises to pay to the order of
[_________________] (the “Bank”) on the date specified for repayment in the
hereinafter defined Credit Agreement, at the principal office of ABN AMRO Bank
N.V., in New York, New York, in accordance with Section 4.1 of the Credit
Agreement (as hereafter defined), the aggregate unpaid principal amount of all
Loans made by the Bank to Borrower pursuant to the Credit Agreement, together
with interest on the principal amount of each Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Note, which is a part hereof, each Loan made by it pursuant to the
Credit Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of Borrower to repay
all Loans made to it pursuant to the Credit Agreement together with accrued
interest thereon.

        This Note is one of the Notes referred to in the 364 Day Credit
Agreement dated as of May 13, 2004, among Borrower, ABN AMRO Bank N.V., as
Administrative Agent, U.S. Bank, National Association and The Bank of Nova
Scotia, as Documentation Agents, Union Bank of California, N.A. and Bank of
Montreal dba “Harris Nesbitt”, as Syndication Agents and the financial
institutions party thereto (the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York.

        Prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

— Remainder of Page Intentionally Left Blank —[Signature
Page Follows]

--------------------------------------------------------------------------------

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

  BLACK HILLS CORPORATION, a
South Dakota corporation


  By:_____________________________
Name:_____________________________
Title:_____________________________



--------------------------------------------------------------------------------


EXHIBIT B


COMPLIANCE CERTIFICATE

        This Compliance Certificate is furnished to ABN AMRO Bank N.V., as
Administrative Agent pursuant to the Credit Agreement dated as of May 13, 2004,
among Black Hills Corporation, a South Dakota corporation (“Borrower”), ABN AMRO
Bank N.V., as Administrative Agent, U.S. Bank, National Association and The Bank
of Nova Scotia, as Documentation Agents, Union Bank of California, N.A. and Bank
of Montreal dba “Harris Nesbitt”, as Syndication Agents and the financial
institutions party thereto (the “Credit Agreement”). Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

    1.        I am the duly elected or appointed ___________________of Borrower;


    2.        I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;


    3.        The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


    4.       Schedule 1 attached hereto sets forth financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
All computations are made in accordance with the terms of the Credit Agreement.


        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule 1 hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ___________day of
__________, 200_.

--------------------------------------------------------------------------------

_________________

--------------------------------------------------------------------------------


SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance Calculations for Credit Agreement


CALCULATION AS OF ________ __,200_

A.

1.



2.




3.


















B.


1.




C.

1.





D.

1.



2.




3.


4.


5.

6.

7.




E.

1.
















2.


3.





4.





5.




F.

1.

2.


3.



G.

1.

2.

3.

4.



5.

6.

7.






H.

1.


2.


3.



4.



5.



6.





7.






8.





9.


10.








11.




12.



13.


14.


15.









16.




17.



18.


19.








20.


21. Liens (Sec. 7.9(c), (d), and (g))

Liens securing taxes or assessments or other
government charges or levies equal to or less
than $20,000,000 (Section 7.9(c))

Liens securing judgments or awards or surety
or appeal bonds issued in connection therewith
equal to or less than $20,000,000 (Section
7.9(d))

Is the aggregate amount of Indebtedness and
other obligations consisting of (i) the
deferred purchase price of newly acquired
property or incurred to finance the
acquisition of personal property of Borrower
used in the ordinary course of business of
such Borrower, (ii) Capitalized Lease
Obligations, and (iii) the performance of
tenders, statutory obligations, bids, leases
or other similar obligations (other than for
borrowed money) entered into in the ordinary
course of business or to secure obligations on
performance bonds which is secured by Liens
equal to or less than 5% of Consolidated
Assets as reflected on the most recent balance
sheet delivered by Borrower (Section 7.9(g)).



Sale and Leasebacks (Section 7.11)


Aggregate obligations under all Sale and
Leasebacks arrangements (other than synthetic
lease transactions excluded by Section 7.11)


Sale of Assets (Section 7.12)

Net book value of assets (other than
inventory, reserves and electricity in the
ordinary course of business) sold during this
fiscal year


Permitted Investments (Section 7.14)

Aggregate amount of Investments in Marketing
Subsidiaries made after Effective Date of the
Related Credit Agreement (Section 7.14(o)(ii))

Investments consisting of Guaranties of
Indebtedness of Marketing Subsidiaries
existing on Effective Date of the Related
Credit Agreement

Intercompany loans permitted pursuant to
Section 7.15(e)(iii) owing by Marketing
Subsidiaries (Line E3)
Outstanding L/C Obligations attributable to
Marketing Subsidiary Letters of Credit

Sum of Lines D1, D2, D3 and D4

Is Line D5 equal to or less than $100,000,000?

Aggregate amount of Investments in Persons
engaged in the lines of business described in
clause (xii) of Section 7.8 (Section 7.14(k))


Permitted Indebtedness (Section 7.15)

Secured Indebtedness except as set forth on
Schedule 7.15(b): (i) of BHP (ii) evidencing
the deferred purchase price of newly acquired
property or incurred to finance the
acquisition of personal property of Borrower
or a Subsidiary used in the ordinary course of
business of the Borrower of a Subsidiary,
(iii) constituting Capitalized Lease
Obligations or with respect to synthetic (or
similar type) lease transactions, or (iv)
incurred in connection with the performance of
tenders, statutory obligations, bids, leases
or other similar obligations (other than for
borrowed money) entered into in the ordinary
course of business or to secure obligations on
performance bonds (Section 7.15(c))

Intercompany loans owing by Borrower (Section
7.15(e)(i)(x))

Intercompany Indebtedness owing by Marketing
Subsidiaries to Subsidiaries (Section
7.15(e)(iii))



Indebtedness consisting of Guarantees
(including Long-Term Guaranties) of Marketing
Subsidiary Indebtedness (Section 7.15(f))



Indebtedness of Marketing Subsidiaries under
Marketing Subsidiary Excluded Credit
Facilities (Section 7.15(g))


Consolidated Net Worth (Section 7.16)

Consolidated Net Worth

50% of aggregate Consolidated Net Income, if
positive, from and including April 1, 2004

Does Line F1 exceed sum of (i) $550,000,000
plus (ii) line F2


Recourse Leverage Ratio (Section 7.17)

consolidated Indebtedness

Non-Recourse Indebtedness

Recourse Indebtedness (Line G1 minus Line G2)

Indebtedness of Marketing Subsidiaries under
Marketing Subsidiary Excluded Credit
Facilities (Line E5)

Consolidated Net Worth

Capital (Line G3 minus Line G4 plus Line G5)

Recourse Leverage Ratio






Fixed Charge Coverage Ratio (Section 7.18)

Consolidated Net Income for past four fiscal
quarters

Income taxes for past four fiscal quarters (to
the extent subtracted in calculating H1)

Consolidated Interest Expense for past four
fiscal quarters (to the extent subtracted in
calculating H1)

Amortization expense for intangible assets
for past four fiscal quarters (to the extent
subtracted in calculating H1)

Depreciation expense for past four fiscal
quarters (to the extent subtracted in
calculating H1)

Losses on sales of assets (excluding sales in
the ordinary course of business) and other
extraordinary losses for past four fiscal
quarters (to the extent subtracted in
calculating H1)

Interest income for past four fiscal quarters
arising from traditional investment activities
with banks, investment banks and other
financial institutions or relating to
governmental or other marketable securities
(to the extent added in calculating H1)

Gains on sales of assets (excluding sales in
the ordinary course of business) and other
extraordinary gains for past four fiscal
quarters (to the extent added in calculating
H1)

Maintenance Capital Expenditures for past
four fiscal quarters

Without duplication, any payments made by a
Consolidated Subsidiary constituting a
repayment of principal Indebtedness (other
than (x) the Obligations and (y) repayments of
principal made with the proceeds of a
refinancing of such Indebtedness otherwise
permitted pursuant to this Agreement) or with
respect to a reserve, and

Without duplication, any other mandatory
payment made by a Consolidated Subsidiary in
such period not included as an expense or loss
in calculating Consolidated Net Income

Consolidated EBITDA (sum of Lines H1, H2, H3,
H4, H5 and H6 less sum of Lines H7, H8, H9,
H10 and H11)

Restricted Earnings for the past four fiscal
quarters

Adjusted Consolidated EBITDA (Line H12 minus
Line H13)

All interest charges (including capitalized
interest, imputed interest charges with
respect to Capitalized Lease Obligations and
all amortization of debt discount and expense
and other deferred financing charges) of the
Borrower and its Subsidiaries on a
consolidated basis for such period determined
in accordance with GAAP, other than interest
charges relating to Non-Recourse Indebtedness

All commitment or other fees payable in
respect of the issuance of standby letters of
credit or other credit facilities for the
account of the Borrower or its Subsidiaries

Net costs/expenses incurred by the Borrower
and its Subsidiaries under Derivative
Arrangements

Consolidated Interest Expense (Sum of Lines
H15, H16 and H17)

The aggregate amount of all mandatory
scheduled payments (whether designated as
payments or prepayments) and scheduled sinking
fund payments with respect to principal of any
Recourse Indebtedness of the Borrower or its
Subsidiaries (including payments in the nature
of principal under Capital Leases) for the
last 4 quarters

Consolidated Fixed Charges (Sum of Lines H18
and H19)

Fixed Charge Coverage Ratio (ratio of Lines
H14 to (ii) Line H20)

_________



_________




_________





















$__________






$__________







$__________



$__________




$__________


$_________


$_________

__________

$_________






$_________
















$_________


$_________





$_________





$__________






$__________

$__________


__________





$__________

$__________

$__________

$_________



$_________

$_________

:1.00








$__________


$__________


$__________



$__________



___________



$__________





$__________






$___________





$___________


$___________








$__________




$__________



$__________


$__________


$__________









$___________




$___________



$___________


$___________








$___________


:1.00


(Answer should be yes)



(Answer should be yes)




(Answer should be yes)





















(Line B1 not to exceed
$30,000,000)





(Line C1 not to exceed
10% of total consolidated
assets)














Line E3







(Answer should be yes)

(Line D7 not to exceed
$20,000,000)





(Line E1 not to exceed 5%
of Consolidated Assets)















(Must be subordinated to
Obligations)

(Line E3 not to exceed
the difference between
(i) $100,000,000 less
(ii) the sum of Lines
E4, D1 and D4)

(Line E4 not to exceed
the difference between
(i) $100,000,000 less
(ii) the sum of Lines E3
and D1)

(Line E5 not to exceed
Marketing Subsidiary
Indebtedness Limit)









(Answer should be yes)











(Not to exceed Marketing
Subsidiary Indebtedness
Limit)





(ratio of (A) difference
between (x) Line G3 minus
(y) Line G4 to (B) Line
G6 not to exceed 0.65 to
1.00)










Insert amount from Line
H18


























































































(ratio must not be less
than 1.50 to 1.00)


--------------------------------------------------------------------------------

EXHIBIT C


ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.

Assignor: ______________________________


2.

Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.

Borrower(s): Black Hills Corporation


4.

Administrative Agent: ABN AMRO Bank N.V., as the administrative agent under the
Credit Agreement


_________________

1.  Select as applicable

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

5.

Credit Agreement: The Credit Agreement dated as of May 13, 2004 among Black
Hills Corporation, the Lenders parties thereto, and ABN AMRO Bank N.V., as
Administrative Agent, as amended.


6.

Assigned Interest:


Amount of
Commitment/Loans of
Assignor prior to Trade
Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignee prior to
Trade Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans
Assigned

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignor after Trade
Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignee after Trade
Date


--------------------------------------------------------------------------------

$     $     $     $     $    

[7. Trade Date: ______________]2

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

  ASSIGNOR
[NAME OF ASSIGNOR]


  By:___________________________
    Title:


ASSIGNEE
[NAME OF ASSIGNEE]



  By:__________________________
    Title:


[Consented to and]3 Accepted:

ABN AMRO Bank N.V., as
Administrative Agent

By:________________________________
Title:

[Consented to:]4


BLACK HILLS CORPORATION

_________________

2   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.


4   To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.


2

--------------------------------------------------------------------------------

By:______________________________
    Title:

[ISSUING AGENTS]

By:______________________________
     Title:

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

        1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

        1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall have
attached to the Assignment and Assumption the documentation specified in Section
11.1(b) of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

        2.    Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

4

--------------------------------------------------------------------------------

        3.    General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

5

--------------------------------------------------------------------------------


SCHEDULE 1


PRICING GRID

If the Level
Status Is

--------------------------------------------------------------------------------

The
Facility
Fee Rate
is:

--------------------------------------------------------------------------------

The
Utilization
Fee Rate
is:

--------------------------------------------------------------------------------

The Eurodollar
Margin prior
to the
Commitment
Termination
Date is:

--------------------------------------------------------------------------------

The Eurodollar
Margin after
the Commitment
Termination
Date is:

--------------------------------------------------------------------------------

The Base Rate
Margin prior to
the Commitment
Termination Date
is:

--------------------------------------------------------------------------------

The Base Rate
Margin after the
Commitment
Termination Date is:

--------------------------------------------------------------------------------

Level I Status      0.085 %  0.100 %  0.415 %  0.540 %  0.000 %  0.125 % Level
II Status    0.100 %  0.125 %  0.525 %  0.675 %  0.000 %  0.150 % Level III
Status    0.125 %  0.150 %  0.750 %  1.000 %  0.000 %  0.250 % Level IV Status  
 0.150 %  0.200 %  0.850 %  1.100 %  0.000 %  0.250 % Level V Status    0.200 %
 0.250 %  1.300 %  1.800 %  0.500 %  1.000 % Level VI Status    0.500 %  0.500 %
 1.500 %  2.500 %  1.000 %  2.000 %

        Each change in a rating shall be effective as of the date it is
announced by the applicable rating agency.

        In the event that the Moody’s Rating and the S&P Rating fall in
consecutive Levels, the rating falling in the lower Level (with Level I being
the highest Level and Level VI being the lowest Level) shall govern for purposes
of determining the applicable pricing pursuant to the above pricing grid. In the
event that the Moody’s Rating and the S&P Rating fall in non-consecutive Levels,
the Level immediately above the Level in which the lower rating falls (with
Level I being the highest Level and Level VI being the lowest Level) shall
govern for purposes of determining the applicable pricing pursuant to the above
pricing grid.

--------------------------------------------------------------------------------


SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION

Part A – Payments

Loan Repayments, Interest, Fees:

  ABN AMRO Bank N.V.
New York, NY
ABA # 026009580
F/O ABN AMRO Bank, N.V.
Chicago Branch CPU
Account # 650-001-1789-41
Reference: Agency Services Black Hills Corporation


Part B - Notices

Notices related to commitments, covenants or extensions of expiry/termination
dates:

 


  ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
Attn: Agency Services
E-Mail: beata.konopko@abnamro.com
FAX: (312)-992-5157


  ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
Attn: Credit Administration
E-Mail: kenneth.keck@abnamro.com
FAX: 312-992-5111


  ABN AMRO Bank N.V.
4400 Post Oak Parkway
Suite 1500
Houston, TX 77027
Attention: Frank TJ van Deur
E-Mail: frank.van.deur@abnamro.com
Facsimile: 832-681-7141


--------------------------------------------------------------------------------

Notices related to Loans, Letters of Credit and Fees:

  ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
Attn: Agency Services
E-Mail: beata.konopko@abnamro.com
FAX: 312-992-5157


Address for all Required Executed Documentation and Financial Information:

  ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003
Attn: Credit Administration
E-Mail: kenneth.keck@abnamro.com
FAX: 312-992-5111


--------------------------------------------------------------------------------


SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES

Subsidiary Name

--------------------------------------------------------------------------------

State of Origin

--------------------------------------------------------------------------------

BHC's
Ownership

--------------------------------------------------------------------------------

Description of Subsidiary's
Authorized Capital Stock, if
not wholly owned

--------------------------------------------------------------------------------

1.

2.


3.

4.

5.

6.

7.

8.

9.

10.

11.

12.

13.


14.

15.







16.

17.

18.



19.

20.

21.

22.


23.


24.

25.

26.


27.

28.


29.

30.

31.

32.

33.


34.

35.

36.







37.

38.

39.

40.

41.

42.



43.

44.





45.





46.


47.

48.

49.

50.

51.

52.

53.

54.

55.


56.


57.

58.


59.

60.





61.

62.

63.

64.


65.

66.

67.

68.

69.

70.

71.


72.

73.

74. Acquisition Partners, L.P.

Adirondack Hydro Development
Corporation

Adirondack Operating Services, LLC

BHFC Publishing, LLC

Black Hills Berkshire, LLC

Black Hills Cabresto Pipeline, LLC

Black Hills Capital Development, Inc.

Black Hills Colorado, LLC

Black Hills Energy Pipeline, LLC

Black Hills Energy Resources, Inc.

Black Hills Energy Terminal, LLC

Black Hills Energy, Inc.

Black Hills Exploration and
Production, Inc.

Black Hills Fiber Systems, Inc.

Black Hills FiberCom, LLC







Black Hills Fountain Valley, LLC

Black Hills Fountain Valley II, LLC

Black Hills Generation, Inc.
(formerly Black Hills Energy
Capital, Inc.)

Black Hills Harbor, LLC

Black Hills High Desert, Inc.

Black Hills Idaho Operations, LLC

Black Hills Independent Power Fund,
Inc.

Black Hills Independent
Power Fund II, Inc.

Black Hills Ivanpah, LLC

Black Hills Ivanpah GP, LLC

Black Hills Kilgore Energy Pipeline,
LLC

Black Hills Kilgore Pipeline, Inc.

Black Hills Kilgore Pipeline
Company, L.P.

Black Hills Long Beach, Inc.

Black Hills Millennium Pipeline, Inc.

Black Hills Millennium Terminal, Inc.

Black Hills Nevada Operations, LLC

Black Hills Nevada Real Estate
Holdings, LLC

Black Hills Nevada, LLC

Black Hills North America, Inc.

Black Hills Ontario, LLC







Black Hills Operating Company, LLC

Black Hills Power, Inc.

Black Hills Publishing Montana, LLC

Black Hills Southwest, LLC

Black Hills Valmont Colorado, Inc.

Black Hills Wyoming, Inc.
(formerly Black Hills Generation,
Inc.)

Daksoft, Inc.

Desert Arc I, LLC





Desert Arc II, LLC





E-Next A Equipment Leasing Company,
LLC

EIF Investors, Inc.

Enserco Energy Inc.

Fountain Valley Power, L.L.C.

Harbor Cogeneration Company

ICPM, Inc.

Indeck Auburndale, LLC

Indeck Gordonsville, LLC

Indeck North American Power Fund, LP

Indeck Hills North American Power
Partners, LP

Indeck Pepperell Power Associates,
Inc.

Landrica Development Company

Las Vegas Cogeneration Energy
Financing, LLC

Las Vegas Cogeneration II, LLC

Las Vegas Cogeneration Limited
Partnership




Mallon Oil Company

Mallon Resources Corporation

Middle Falls Corporation

Middle Falls II, LLC


Millennium Pipeline Company, L.P.

Millennium Terminal Company, L.P.

NHP, L.P.

North American Funding, L.L.C.

Sissonville Corporation

State Dam Corporation

Sunco, Ltd., a limited liability
company

VariFuel, LLC

Warrensburg Corporation

Wyodak Resources Development Corp. New York

Delaware


New York

Delaware

Delaware

Delaware

Illinois

Delaware

Delaware

South Dakota

South Dakota

South Dakota

Wyoming


South Dakota

South Dakota







Delaware

Colorado

Delaware



Delaware

Delaware

Delaware

Texas


Texas


Delaware

Delaware

Delaware


Delaware

Texas


Delaware

South Dakota

South Dakota

Delaware

Delaware


Delaware

Delaware

Delaware







Delaware

South Dakota

Delaware

Delaware

Delaware

Wyoming



South Dakota

Delaware





Delaware





Delaware


Delaware

South Dakota

Delaware

California

Illinois

Delaware

Delaware

Delaware

Delaware


Delaware


South Dakota

Delaware


Delaware

Nevada





Colorado

Colorado

New York

NY


Texas

Texas

New York

Delaware

New York

New York

Nevada


South Dakota

New York

Delaware 100%

100%


100%

100%

100%

100%

100%

100%

100%

100%

100%

100%

100%


100%

51%







100%

100%

100%



100%

100%

100%

100%


100%


100%

100%

100%


100%

100%


100%

100%

100%

100%

100%


100%

100%

50%







100%

100%

100%

100%

100%

100%



100%

50%





50%





100%


100%

100%

100%

100%

100%

100%

100%

100%

100%


100%


100%

100%


100%

50%





100%

100%

100%

100%


100%

100%

100%

100%

100%

100%

100%


100%

100%

100% N/A

N/A


N/A

N/A

N/A



N/A

N/A

N/A

N/A

N/A

N/A

N/A


N/A

Black Hills FiberCom, LLC
has a single class of units
of membership of which 41
units are issued and
outstanding. Black Hills
Corporation indirectly holds
21 units.

N/A

N/A

N/A



. N/A

N/A

N/A

N/A


N/A


N/A

N/A

N/A


N/A

N/A


N/A

N/A

N/A

N/A

N/A


N/A

N/A

Black Hills Ontario, LLC has
a single class of units of
membership, of which 100
units are issued and
outstanding. Black Hills
Corporation indirectly holds
50 units.

N/A

N/A

N/A

N/A

N/A

N/A



N/A

Desert Arc I, LLC has a
single class of units of
membership, of which Black
Hills Corporation indirectly
holds 50%.

Desert Arc II, LLC has a
single class of units of
membership, of which Black
Hills Corporation indirectly
holds 50%.

N/A


N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A


N/A


N/A

N/A


N/A

Black Hills Corporation
indirectly owns 50% of the
85% general partnership
interest, and 50% of the 15%
limited partnership interest.

N/A

N/A

N/A

N/A


N/A

N/A

N/A

N/A

N/A

N/A

N/A


N/A

N/A

N/A

--------------------------------------------------------------------------------


SCHEDULE 5.5


LITIGATION AND LABOR CONTROVERSIES

   This schedule has been omitted from this filing. The Registrant agrees to
furnish supplementally a copy of this schedule to the Commission upon request.

--------------------------------------------------------------------------------


SCHEDULE 5.11


ENVIRONMENTAL MATTERS

None.

--------------------------------------------------------------------------------


SCHEDULE 7.9


EXISTING LIENS

1.

Enserco Energy Inc. has granted a security interest in favor of Fortis Capital
Corp., as agent, with respect to Enserco Energy Inc.‘s personal property assets
to secure the $150,000,000 credit facility referred to in on Schedule 7.15.


2.

Black Hills Energy Resources, Inc. has granted a security interest in favor of
Fortis Capital Corp., as agent, with respect to Black Hills Energy Resources,
Inc.‘s personal property assets to secure the $40,000,000 credit facility
referred to on Schedule 7.15.


3.

Black Hills Power, Inc. Indenture of Mortgage and Deed of Trust has a first
mortgage lien on substantially all of the properties used in the electric
utility business excluding “Excepted Property.” Excepted property includes all
cash and securities; all contracts, leases and other agreements; all permits,
licenses, franchises and rights granted by governmental entities; all movable
equipment and parts including motor vehicles; all materials, supplies and
merchandise offered for sale in the ordinary course of business, fuel and other
consumables; all office furniture and office equipment, communications equipment
and computer equipment; all minerals, crops and timber harvested or extracted
from land; all leasehold interests; and all property not used in the electric
utility business.


4.

Black Hills Exploration and Production has granted security interests in various
certificates of deposits for oil & gas leases and operations totaling less than
$150,000 in aggregate.


5.

Wyodak Resources Development Corp. has granted a security interest in a
certificate of deposit in the amount of $398,000 to securitize its
self-insurance permit for black lung liability.


6.

Black Hills Generation, Inc. (formerly known as Black Hills Energy Capital,
Inc.) has granted a security interest in a spare turbine currently housed at its
Arapahoe facility in Denver County, Colorado and certain related contracts,
chattel paper and general intangibles in the amount of $4.5 million to
securitize a loan from General Electric Capital Corporation.


7.

Black Hills Wyoming, Inc. (formerly known as Black Hills Generation, Inc.) has
granted a security interest in its Gillette CT II facility and the associated
real property located in Campbell County, Wyoming and certain related inventory,
fixtures, contracts, chattel paper and general intangibles in the amount of
$27.5 million to securitize a loan from General Electric Capital Corporation.


--------------------------------------------------------------------------------

8.

Black Hills Corporation’s indirect, wholly owned Subsidiaries Las Vegas
Cogeneration II, L.L.C. (“LVCII”), Las Vegas Cogeneration Energy Financing
Company, L.L.C., Black Hills Nevada, LLC and Black Hills Nevada Real Estate
Holdings, LLC have granted security interests in favor of Nevada Power Company
(“NPC”) in their respective personal property (comprising the personal property
of LVCII facility and the sole membership interest in LVCII) as security for
LVCII’s performance of its obligations under its power purchase agreement with
NPC, dated December 19, 2003.


9.

Black Hills Colorado, LLC has granted a security interest in its Arapahoe and
Valmont facilities (located in Denver and Boulder counties, respectively) in
favor of Public Service Company of Colorado as security for its obligations
under the power purchase agreements for both facilities, each dated January 26,
2001.


10.

If Borrower consummates the CLF&P Acquisition, the security interests granted by
CLF&P in favor of the Trustee under the CLF&P Indenture securing the performance
of its obligations under such Indenture.


--------------------------------------------------------------------------------


SCHEDULE 7.14
EXISTING INVESTMENTS

1.  

Black Hills Corporation holds a $450,000 equity investment in Phase Technology,
LLC.


2.  

Black Hills Corporation holds a $50,000 equity investment in Genesis Equity
Fund, LLC.


3.  

Black Hills Corporation holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $2,823,000.


4.  

Black Hills Corporation holds a $3,899,000 investment in various development
projects.


5.  

Black Hills Power, Inc. holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $3,044,000.


6.  

Black Hills Power, Inc. holds long-term notes receivable in the amount of
$260,000.


7.  

Wyodak Resources Development Corp. holds investments in life insurance policies
in the amount of $533,000.


8.  

Black Hills Exploration and Production, Inc. holds investments in an affiliate
in the amount of $967,299.


9.  

Black Hills FiberCom, LLC holds investments in life insurance policies in the
amount of $144,335.


10.  

Daksoft, Inc. holds investments in life insurance policies in the amount of
$178,339.


11.  

Black Hills Generation, Inc. holds equity interests in Energy Investors Funds,
Project Finance Funds, Caribbean Basin Funds and other energy funds in the
amount of $14,345,000.


12.  

Black Hills Generation, Inc. has an equity investment in Black Hills Idaho
Management, Inc. in the amount of $2,809,000.


13.  

Black Hills Generation, Inc. holds other various third-party notes receivable in
the aggregate amount of $239,037.


14.  

Black Hills Energy, Inc. holds investments in life insurance policies and
nonqualified compensation plans in the amount of $251,000.


15.  

Black Hills Fiber Systems, Inc. holds a convertible debenture note in the amount
of $40,000,000 due from Black Hills FiberCom, LLC.


16.  

Wyodak Resources Development Corporation has a $16,236,575 equity investment in
Black Hills Energy Resources, Inc.


17.  

Wyodak Resources Development Corporation has a $65,583,000 equity investment in
Enserco Energy Inc.


--------------------------------------------------------------------------------


SCHEDULE 7.15
PERMITTED INDEBTEDNESS

(A)

1.


2.


(B)

1.

2.


3.


4.

5.

6.


7.



8.


9.


10.



11.




12.


13.


14.


15.


16.


17.


18.


19.



20.


21.


22.


23.
Indebtedness of Marketing Subsidiaries

Enserco Energy Inc. Credit Facility with Fortis Capital Corp., BNP
Paribas and US Bank

Black Hills Energy Resources, Inc. Credit Facility with Fortis Capital
Corp.

Other Indebtedness

Black Hills Corporation 6.5% senior unsecured notes

Black Hills Power, Inc./Black Hills Wyoming, Inc. Note Payable to Bear
Paw Energy, LLC.

Credit Agreement between Black Hills Colorado, LLC, the Bank Nova
Scotia, and various other banks.

Black Hills Power, Inc. First Mortgage Bonds.

Black Hills Power, Inc. Pollution Control Revenue Bonds.

Black Hills Power, Inc. Environmental Improvement Revenue Bonds
(Floating Rate).

Black Hills Corporation guarantee of Wyodak Resources Development
Corp. reclamation and lease bond obligations relating to its mining
permits.

Landrica Development Company reclamation bond obligation relating to
its mining permits.

Black Hills Corporation guarantee of miscellaneous surety bonds of
subsidiaries, other than reclamation bonds.

Black Hills Exploration and Production, Inc. miscellaneous performance
bonds and letters of credit relating to oil and gas well leases and
operations.

Term loan and letter of credit facility between Black Hills Fountain
Valley, LLC, Fountain Valley Power, LLC, and E-Next A Equipment
Leasing Company, LLC and various banks (including Union Bank of
California as agent bank).

Black Hills Corporation guarantee in favor of Sempra Energy Solutions
under the Las Vegas Cogen I Power Purchase and Sale Agreement.

Black Hills Corporation guarantee in connection with Enserco Energy
Inc.'s obligations to Fortis Capital Corp. under its credit facility.

Black Hills Corporation guarantee of payment obligations of Black
Hills Power, Inc. to Idaho Power Company.

Black Hills Corporation guarantee of payment obligations of Black
Hills Power, Inc. to Southern California Edison Company

Black Hills Corporation lease payment obligation on the Wygen 1
facility.

Black Hills Nevada, LLC guarantee in favor of Nevada Power Company in
connection with performance of the LV Cogen II power sales agreement.

Black Hills Corporation guarantee in favor of Nevada Power Company in
connection with Las Vegas Cogen II interconnection agreement.

Black Hills Corporation guarantee in favor of El Paso Merchant Energy,
L.P. in connection with Enserco Energy Inc. agreements with El Paso
Merchant Energy, L.P.

Enserco Energy Inc. guarantee related to Canadian goods and services
tax surety bond.

Credit Agreement Among Black Hills Wyoming, Inc. and General Electric
Capital Corporation.

Credit Agreement among Black Hills Generation, Inc. and General
Electric Capital Corporation.

Note payable from Black Hills Generation, Inc. for Las Vegas
Cogeneration II sewer fee.

$150,000,000


$40,000,000




$249,704,000

$899,000


$129,176.000


$184,230,000

$24,500,000

$2,855,000


$23,655,000



$2,780,000


$5,832,000


$500,000



$86,186,000




$10,000,000


$3,000,000


$500,000


$750,000


$140,000,000


$5,000,000


$749,970


$2,500,000



$1,000,000


$25,495,000


$4,219,000


$2,484,326


--------------------------------------------------------------------------------


SCHEDULE 7.19


RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES

1.  

Enserco Energy Inc. has granted a security interest in favor of Fortis Capital
Corp., as agent, with respect to Enserco Energy Inc.‘s personal property assets
to secure the $150,000,000 credit facility referred to in on Schedule 7.15.
(Such facility is currently $135,000,000, but Enserco anticipates entering into
an amendment that would increase the amount to $150,000,000.)


2.  

Black Hills Energy Resources, Inc. has granted a security interest in favor of
Fortis Capital Corp., with respect to Black Hills Energy Resources, Inc.‘s
personal property assets to secure the $40,000,000 credit facility referred to
on Schedule 7.15.


3.  

Black Hills Power, Inc. Indenture of Mortgage and Deed of Trust contains a
provision which prohibits the payment of dividends should the Company’s retained
earnings amount not meet certain minimal levels. Currently the Company is
required to maintain a retained earnings level of greater than $318,000 for
dividend payments to be allowed under the indenture.


4.  

Substantially all of Black Hills Generation, Inc.‘s project finance
subsidiaries’ nonrecourse debt contains restrictions which prohibit
distributions unless certain financial covenants limits are met.


5.  

Black Hills Corporation is prohibited (with certain exceptions) under its
indenture related to its 6.5% Notes due 2013 issued on May 16, 2003 from
pledging the capital stock of any of its subsidiaries unless it equally and
ratably also secures the notes and all other parity indebtedness.


  Dividends on Black Hills Corporation’s preferred stock must be paid or
declared and set apart for payment before any dividends may be paid or declared
and set apart for payment on the Company’s common stock. The Company’s preferred
stock is cumulative.
